Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 1 of 32




                            CROWSON

                                   v

                             LAROWE



                       DR. JUDD LAROWE

                            June 06, 2018
               Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 2 of 32
                                                                    CROWSON v LAROWE
    June 06, 2018                                                           Dr. Judd Larowe
                                                                                         1
·1· · · · ·IN THE UNITED STATES DISTRICT COURT

·2· · · · · · · · · ·CENTRAL DIVISION

·3

·4

·5·   MARTIN CROWSON,· · · · · · · · ·)
· ·   · · · · · · · · · · · · · · · · )
·6·   · · ·Plaintiff,· · · · · · · · ·)
· ·   · · · · · · · · · · · · · · · · )
·7·   · · ·vs.· · · · · · · · · · · · )Case No.
· ·   · · · · · · · · · · · · · · · · )2:15-CV-880-RJS
·8·   JUDD LAROWE, BRET LYMAN, et al.,)
· ·   · · · · · · · · · · · · · · · · )Judge Tena
·9·   · · ·Defendant.· · · · · · · · ·)Campbell
· ·   ________________________________)
10

11

12

13· · · · · · DEPOSITION OF DR. JUDD LAROWE

14· · · · · ·Taken at the Courtyard Marriott
· · · · · · · · · ·185 South 1470 East
15· · · · · · · · · ·St. George, Utah

16· · · · · · · On Wednesday, June 6, 2018
· · · · · · · · · · · ·At 9:03 A.M.
17

18

19

20

21

22

23

24

25· Reported by:· J. Elizabeth Robison, RPR, CCR


                                   J. Elizabeth Van Fleet, RPR, CCR
                                   DepomaxMerit Litigation Services                           YVer1f
           Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 3 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                           Dr. Judd Larowe
                                        2                                             4
·1·   ·   ·   · · · · · A P P E A R A N C E S                                  ·1· · · Q.· ·All right.· And that was a number of years
·2·   ·   ·   FOR THE PLAINTIFF:
·3·   ·   ·   Ryan J. Schriever, Esq.                                          ·2· ago?
· ·   ·   ·   ryan@schrieverlaw.com                                            ·3· · · A.· ·It was.· Probably at least a decade.
·4·   ·   ·   SCHRIEVER LAW FIRM
· ·   ·   ·   51 East 800 North                                                ·4· · · Q.· ·Okay.· Well, by way of refresher, then --
·5·   ·   ·   Spanish Fork, Utah· 84660
· ·   ·   ·   801.574.0883
                                                                               ·5· and I know you've had a chance to talk to
·6                                                                             ·6· Mr. McGarry, who is an excellent attorney -- but
· ·   · · FOR THE DEFENDANT JUDD LAROWE:
·7                                                                             ·7· the deposition is our chance to just find out what
· ·   ·   ·   Shawn McGarry, Esq.                                              ·8· you would be able to testify to if we were to get
·8·   ·   ·   smcgarry@kippandchristian.com
· ·   ·   ·   KIPP AND CHRISTIAN                                               ·9· to trial.· So you're under oath.· It's the same as
·9·   ·   ·   10 Exchange Place, Suite 400                                     10· being in trial, except there's no judge here.
· ·   ·   ·   Salt Lake City, Utah· 84111
10                                                                             11· There's no jury, and we're given a little bit more,
· ·   · · FOR WASHINGTON COUNTY DEFENDANTS:                                    12· latitude to just find out things about the case.
11
· ·   ·   ·   Brian Graf, Esq.                                                 13· · · · · ·So I'm going to ask you things about your
12·   ·   ·   brian.graf@washco.utah.gov                                       14· background, qualifications, what you do with the
· ·   ·   ·   WASHINGTON COUNTY ATTORNEY'S OFFICE
13·   ·   ·   33 North 100 West                                                15· Department of Corrections, what your practice is,
· ·   ·   ·   Suite 200
14·   ·   ·   St. George, Utah· 84770                                          16· and then any knowledge or memory you have of the
· ·   ·   ·   435.986.2610                                                     17· specific events related to this case.
15
· ·   · ·     Frank D. Mylar, Esq.                                             18· · · · · ·Does that make sense?
16·   · ·     Mylar_law@me.com                                                 19· · · A.· ·Yes, it does.
· ·   · ·     2494 Bengal Boulevard
17·   · ·     Salt Lake City, Utah· 84121                                      20· · · Q.· ·Okay.· You're answering audibly, which is
18·   · ·     ALSO PRESENT:                                                    21· exactly what we need you to do, because we are
19·   · ·     James Kenner
20·   · ·     · · · · · · EXAMINATION INDEX                                    22· making a transcript of the deposition.· And a lot
21·   DR.     JUDD LAROWE· · · · · · · · · ·   ·   ·   ·   ·   ·   ·PAGE       23· of times in conversation we have speech patterns
22·   · ·     By Mr. Schriever . . . . . . .   .   .   .   .   .   . 3
23·   · ·     By Mr. Mylar . . . . . . . . .   .   .   .   .   .   . 63        24· that make it really casual, like saying "uh-huh" or
24·   · ·     By Mr. Schriever . . . . . . .   .   .   .   .   .   . 70
25                                                                             25· "huh-uh."· And that requires our court reporter to

                                                                           3                                                        5
·1· · · · · · · · P R O C E E D I N G S                                        ·1· make -- to interpret what you're saying.· So if you
·2· · · · · · · · · · · · * * *                                                ·2· don't say "yes" or "no" to a yes-or-no question, I
·3· · · · · · · · · ·DR. JUDD LAROWE,                                          ·3· might remind you just to say "yes" or "no."
·4· having been first duly sworn to testify to the                             ·4· · · A.· ·That would be fine.
·5· truth, the whole truth and nothing but the truth,                          ·5· · · Q.· ·Okay.
·6· was examined and testified as follows:                                     ·6· · · A.· ·Thank you.
·7· · · · · · · · · · · · -oOo-                                                ·7· · · Q.· ·All right.· We also -- I don't anticipate
·8· · · · · · · · · · ·EXAMINATION                                             ·8· that we'll be too long.· But if you want to take a
·9· BY MR. SCHRIEVER:                                                          ·9· break at any point, we can do that.
10· · · Q.· ·Dr. LaRowe, my name is Ryan Schriever. I                          10· · · A.· ·Thank you.
11· represent an inmate by the name of Martin Crowson.                         11· · · Q.· ·And if I ask you a question that you don't
12· · · · · ·Do you know Mr. Crowson?                                          12· know the answer to or you don't remember, you can
13· · · A.· ·I do not.                                                         13· tell me that you don't know or you don't remember.
14· · · Q.· ·Okay.· We are here to take your deposition                        14· That -- those are fine answers.· I may probe around
15· today.                                                                     15· the edges to see if we can jog your memory.· But I
16· · · · · ·Have you ever had a deposition taken                              16· -- we need to know what your knowledge is, what
17· before?                                                                    17· your firsthand knowledge is.
18· · · A.· ·Once, a number of years ago.· I'm not even                        18· · · · · ·Does that make sense?
19· sure when.                                                                 19· · · A.· ·Yes, it does.
20· · · Q.· ·Okay.· What did that case involve?                                20· · · Q.· ·Thank you.
21· · · A.· ·I was asked to be an expert witness in a                          21· · · · · ·Well, to get started, would you please
22· case where a patient had been on Coumadin and                              22· state your name for the record?
23· things went awry.                                                          23· · · A.· ·My name is Judd LaRowe.
24· · · Q.· ·Okay.                                                             24· · · Q.· ·Okay.· And LaRowe is spelled -- how do you
25· · · A.· ·So...                                                             25· spell LaRowe?

                                                   J. Elizabeth Van Fleet, RPR, CCR
                                                   DepomaxMerit Litigation Services                                                      YVer1f
           Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 4 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                           Dr. Judd Larowe
                                        6                                             8
·1· · · A.· ·L-a capital R-o-w-e.                         ·1· · · Q.· ·Okay.· As far as specific issues that you
·2· · · Q.· ·All right.· Judd has two Ds; is that         ·2· deal with on a regular basis -- since I don't
·3· right?                                                ·3· necessarily know what all falls under the umbrella
·4· · · A.· ·It does.· J-u-d-d.                           ·4· of "internal medicine," it sounds pretty broad --
·5· · · Q.· ·Where do you practice?                       ·5· I'm just going to ask you specific areas in common
·6· · · A.· ·At 1664 South Dixie Drive, Suite D-102 in    ·6· practice.· And this is in your private practice I'm
·7· St. George, Utah.                                     ·7· referring to.· We'll talk about your involvement
·8· · · Q.· ·Okay.· How long have you been there?         ·8· with the Department of Corrections in a minute.
·9· · · A.· ·Ten years at this location.                  ·9· · · · · ·As far as your private practice goes, do
10· · · Q.· ·What kind of practice do you have there at   10· you deal with things like alcohol and drug
11· that location?                                        11· withdrawal?
12· · · A.· ·I have a standard internal medicine          12· · · A.· ·Not very often in my private practice.
13· practice.· So we deal with heart disease, diabetes,   13· · · Q.· ·Okay.· How about head trauma or brain
14· basically whatever walks in the door that happens     14· injuries?
15· to someone over the age of 17.                        15· · · A.· ·I certainly do.
16· · · Q.· ·Okay.· Before we get too far down that       16· · · Q.· ·Okay.
17· road -- I want to come back to that, but what is      17· · · A.· ·Yes.
18· your educational background and training?             18· · · Q.· ·And you're familiar with the signs and
19· · · A.· ·I went to the University of Minnesota in     19· symptoms of brain injuries?
20· Minneapolis for medical school for four years. I      20· · · A.· ·I am familiar with the signs and symptoms
21· did a one-year transitional internship in Grand       21· of brain injuries.
22· Rapids, Michigan.· After that, I spent three years    22· · · Q.· ·In this case particular, we're talking
23· as a general medical officer in the United States     23· about encephalopathy.
24· Navy.· I was stationed with the Marie Corps for the   24· · · · · ·Is that a condition that you're familiar
25· entirety of my tour, which was three years. I         25· with and treat?

                                                     7                                                         9
·1· spent nine months in Desert Shield and Desert         ·1· · · A.· ·It is a condition I'm familiar with.
·2· Storm.                                                ·2· · · Q.· ·Is that something you treat in your
·3· · · · · ·After that, I did a full internal medicine   ·3· practice?
·4· residency at the University of Washington in          ·4· · · A.· ·I don't have that many patients that have
·5· Spokane, so that was three years.· At that point, I   ·5· encephalopathy.· Just due to our population in
·6· took a job in Elko, Nevada.· I worked for the Elko    ·6· general in southern Utah, there aren't that many
·7· General Hospital.· And at the completion of that      ·7· individuals that have it, so the pool is fairly
·8· term, I actually went out in a partnership in Elko    ·8· small to draw from.
·9· for several more years.· I believe it was four more   ·9· · · Q.· ·Okay.· You know, just before we got done,
10· years.                                                10· I think I should have asked you that, in preparing
11· · · · · ·And then I was hired by the University of    11· for the deposition, what records have you reviewed?
12· Utah, Department of Cardiology.· They had an          12· · · A.· ·I have reviewed the records from DRMC and
13· extension clinic here in St. George.· So I moved      13· the records from Washington County.
14· here.· I joined Dr. Alan Skolnick and practiced       14· · · Q.· ·Okay.· Does that include the log notes of
15· there for two years.· They then sold the practice     15· the -- like, the nurse's notes of --
16· to IHC, and I wasn't interested in working for IHC    16· · · A.· ·It does include those notes.
17· at the time.                                          17· · · Q.· ·Okay.· All right.· In your involvement
18· · · · · ·So at that point, I went out on my own.      18· with the prison, when did you become involved with
19· That was 2001.· Actually, by the time I went out on   19· the -- with Purgatory jail?
20· my own, it was 2002.· So that January.· And I have    20· · · A.· ·I don't actually remember the exact date.
21· been a private practitioner since that point in       21· I believe it was 2002, but I'm not positive on the
22· time.· For a brief period, I had another clinic in    22· actual start date.
23· Mesquite; Mesquite, Nevada.· That was for three       23· · · Q.· ·And your job there is medical director; is
24· years.· After that, I just solely practiced in        24· that correct?
25· St. George, Utah.                                     25· · · A.· ·I am a -- I'm a private consultant or a

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
           Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 5 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                           Dr. Judd Larowe
                                       10                                            12
·1· private contractor.· I provide medical care for the   ·1· · · Q.· ·Okay.· In 2014, Mr. Borrowman was working
·2· inmates in coordination with the medical department   ·2· at the jail as a nurse when this happened.
·3· at Purgatory.· So I'm not actually the medical        ·3· · · · · ·Did you have another nurse practitioner or
·4· director.· I believe that title falls to Jon          ·4· a physician's assistant that helped you at that
·5· Worlton.                                              ·5· time?
·6· · · Q.· ·All right.· And is it -- okay.· Private      ·6· · · A.· ·I did.· Her name was Amy Benedict.
·7· contractor.· Let's just talk briefly about what the   ·7· · · Q.· ·Does Amy still work for you?
·8· terms of your arrangement with the jail are.          ·8· · · A.· ·She does not.
·9· · · · · ·Are you on a flat fee, or do they pay you    ·9· · · Q.· ·When did Amy stop working for you?
10· by hour, or how does it work?                         10· · · A.· ·I believe March of last year.
11· · · A.· ·It's a flat fee.                             11· · · Q.· ·Is she a nurse practitioner --
12· · · Q.· ·Do they pay you monthly for that?            12· · · A.· ·Oh, I'm sorry.
13· · · A.· ·They do.                                     13· · · Q.· ·Oh, go ahead.
14· · · Q.· ·Is that the same regardless of the amount    14· · · A.· ·Actually, June of last year.
15· of time you put in working there?                     15· · · Q.· ·Is she a nurse practitioner or a
16· · · A.· ·Yes, it is.                                  16· physician's assistant?
17· · · Q.· ·As a private contractor, do you have         17· · · A.· ·Nurse practitioner.
18· access to their record-keeping systems?               18· · · Q.· ·Do you know where she is now?
19· · · A.· ·Only when I'm on site.                       19· · · A.· ·She is working for the Heart of Dixie, a
20· · · Q.· ·No remote access, then?                      20· cardiology group in town.
21· · · A.· ·There is not.                                21· · · Q.· ·Do you know if Amy had any involvement
22· · · Q.· ·Do -- how does the -- how do the employees   22· with Mr. Crowson's case?
23· at the jail communicate with you?                     23· · · A.· ·None whatsoever.
24· · · A.· ·Several methods.· Either via phone or text   24· · · Q.· ·Outside of the jail's record-keeping
25· or faxes, and they will either fax my office, call    25· system, do you keep any records on inmates?

                                                   11                                                        13
·1· my office, or call my cell phone.· So I'm available   ·1· · · A.· ·I do not.
·2· 24/7.· And on the rare times when I'm not, I have a   ·2· · · Q.· ·Do you keep any log of phone calls that
·3· nurse practitioner who covers.                        ·3· you receive?
·4· · · Q.· ·Who's that?                                  ·4· · · A.· ·I do not.
·5· · · A.· ·His name is Ryan Borrowman.                  ·5· · · Q.· ·If you receive a fax from someone at the
·6· · · Q.· ·Okay.· I've met Mr. Borrowman.               ·6· jail, is that kept anywhere?
·7· · · A.· ·I imagine you have.                          ·7· · · A.· ·If I receive a fax from the jail, I
·8· · · Q.· ·But I hadn't put two and two together that   ·8· respond to the fax and send it back to them, so
·9· he was working for you now.                           ·9· that that would be where the record would stay. I
10· · · A.· ·He is.                                       10· don't keep any independent files.
11· · · Q.· ·Okay.· How long has Mr. Borrowman worked     11· · · Q.· ·All right.· So you, personally, do not
12· for you?                                              12· have any files related to Mr. Crowson at all?
13· · · A.· ·Since August of last year.                   13· · · A.· ·I do not.
14· · · Q.· ·All right.· When did you first get to know   14· · · Q.· ·Okay.· Do you have any independent memory
15· Mr. Borrowman?                                        15· of these events at all?
16· · · A.· ·When he started working at the Purgatory     16· · · A.· ·I do.
17· facility.                                             17· · · Q.· ·What do you remember?
18· · · Q.· ·How long has he been a nurse practitioner?   18· · · A.· ·The best that I can recall, I remember
19· · · A.· ·I think three years, but I'm not positive.   19· getting a phone call from Mike Johnson.· And what
20· · · Q.· ·As far as a typical week goes, how much      20· he relayed to me was that a patient was having some
21· time do you spend at the jail?· What's your           21· difficulties, as far as confusion, and the vital
22· schedule?                                             22· signs were not very revealing.· They were pretty
23· · · A.· ·Time spent at the jail might be an hour,     23· reasonable at the time.· And I remember -- what I
24· hour and a half.· But I am in contact with the jail   24· remember independently is that we ordered some
25· multiple times every day.                             25· blood work, a chest x-ray.· I just wanted to get a

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
           Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 6 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                           Dr. Judd Larowe
                                       14                                            16
·1· better feel for what was going on, because his case   ·1· · · Q.· ·How often do you have contact with
·2· was not clear-cut.· And we moved him, at that         ·2· Mr. Johnson?
·3· point, into booking for closer observation.           ·3· · · A.· ·Quite often.· Whenever he works a shift, I
·4· · · · · ·And then I also remember a call from Ryan    ·4· will get phone calls.· So I have contact with the
·5· Borrowman, and at that time, the vital signs had      ·5· nursing staff at Purgatory daily.
·6· changed.· They had gone outside of the normal         ·6· · · Q.· ·All right.· I want to go back to that
·7· range.· I believe most specifically the pulse rate    ·7· phone call with Mr. Johnson.
·8· had risen.· And at that point, you know, I elected    ·8· · · · · ·You said you ordered blood work?
·9· to have him transported to the emergency room.        ·9· · · A.· ·I did.
10· · · · · ·Those are my only recollections of the       10· · · Q.· ·What were you looking for?
11· plaintiff.· I actually don't recall any               11· · · A.· ·Any clues as to what was going on.
12· interactions prior to that or after that.· I'm not    12· Anything that would help in the evaluation of the
13· even sure I saw him in sick call, so I just don't     13· plaintiff.
14· recall.                                               14· · · Q.· ·Okay.
15· · · Q.· ·Okay.· Do you remember, with Mike Johnson,   15· · · A.· ·So I ordered a CBC, which is a complete
16· was it one phone call or --                           16· blood count.· And a comprehensive metabolic panel,
17· · · A.· ·I only recall one phone call on that.        17· and that looks at a variety of items.· It can give
18· · · Q.· ·Okay.· As far as evaluating patients, it's   18· you an idea about whether or not the patient might
19· true you rely on nurses there in large part when      19· be acidotic or septic.· It can give you an idea
20· you're not there; right?                              20· about kidney function, liver function,
21· · · A.· ·I do.                                        21· electrolytes, fasting blood sugar.· So it's quite
22· · · Q.· ·In fact, there's no other way to do it, is   22· valuable in assessment.
23· there?                                                23· · · Q.· ·Okay.· And when you order -- had that
24· · · A.· ·There is not.                                24· ordered, were you looking for anything specific, or
25· · · Q.· ·They've got to be your eyes and ears?        25· were you -- is it just sort of a, "Hey, this is a

                                                   15                                                        17
·1· · · A.· ·They are.                                    ·1· general diagnostic tool that we can use, and if
·2· · · Q.· ·Do you perform any training of the nurses    ·2· there's clues there, we can follow up on that kind
·3· there or the staff?                                   ·3· of thing"?
·4· · · A.· ·I do not.                                    ·4· · · · · ·And I don't mean to put words in your
·5· · · Q.· ·Do you have any interactions with Jon        ·5· mouth, but I think you understand where I'm· --
·6· Worlton about training?                               ·6· what the generalization of my question is.
·7· · · A.· ·I don't recall that I have.                  ·7· · · A.· ·I do.· It was a general evaluation,
·8· · · Q.· ·If someone there were to ask you to come     ·8· because of the patient's vague complaints.
·9· provide training to the staff, is that something      ·9· · · Q.· ·Okay.
10· that you would be able to do?                         10· · · A.· ·I was hoping to get some clue as to where
11· · · A.· ·I would.                                     11· to go next.· Also ordered a chest x-ray.· His
12· · · Q.· ·Have you ever had any communications with    12· oxygen saturation was normal, but it was a little
13· Jon Worlton about this particular case?               13· less than I expected for a young individual.· So we
14· · · A.· ·The only communications I've had was that    14· ordered a chest x-ray as well.
15· there would be a case.                                15· · · Q.· ·Okay.· Again, was that just for general
16· · · Q.· ·Did you speak with him at all about his      16· diagnosis, or were you looking for something
17· involvement or lack of involvement?                   17· specific?
18· · · A.· ·I specifically did not.                      18· · · A.· ·I was looking for perhaps a start of a
19· · · Q.· ·Okay.· How about Ryan Borrowman?· Have you   19· lower respiratory infection that might explain a
20· spoken with Mr. Borrowman about the case?             20· lot of the symptoms that he was having.· So that
21· · · A.· ·We have specifically not.· In fact, we       21· was more targeted at the low-normal oxygen
22· discussed not discussing the case.                    22· saturation.· So even though the oxygen saturation
23· · · Q.· ·Okay.· And the same question with Mike       23· was normal, once again, I still expect a young man
24· Johnson?                                              24· to be a little bit higher than that.· So I thought
25· · · A.· ·We have not discussed the case.              25· maybe that would be a clue.

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
           Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 7 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                           Dr. Judd Larowe
                                       18                                            20
·1· · · Q.· ·Okay.· Did the chest x-ray reveal anything   ·1· · · A.· ·Thank you.
·2· useful to you?                                        ·2· · · · · ·What's the page number on the bottom?
·3· · · A.· ·No, it did not.                              ·3· · · Q.· ·'501.
·4· · · Q.· ·How about the blood work?                    ·4· · · A.· ·On the bottom?
·5· · · A.· ·The patient refused to have blood drawn.     ·5· · · Q.· ·Forty-four of 44.
·6· So -- and we can't really draw blood unless we have   ·6· · · A.· ·Let me see if I have that.
·7· his cooperation in that regard.                       ·7· · · · · ·MR. MYLAR:· '501 is probably our number.
·8· · · Q.· ·Okay.· And how do you know that the          ·8· · · · · ·MR. SCHRIEVER:· What's that?
·9· patient refused blood draw?                           ·9· · · · · ·MR. MYLAR:· '501 is probably our number.
10· · · A.· ·I know that he refused the blood draw by     10· · · · · ·MR. SCHRIEVER:· It is.· I didn't know if
11· the notation in the CorEMR, the charting that was     11· he had the Bates number or not.
12· done at the -- at Purgatory.                          12· · · · · ·THE WITNESS:· I'm not sure where I --
13· · · Q.· ·Do you have that in front of you?            13· · · · · ·MR. SCHRIEVER:
14· · · A.· ·I don't know if I can find it.               14· · · Q.· ·Let me --
15· · · Q.· ·Well, maybe I can direct you to it.· On      15· · · A.· ·-- did see that.
16· the bottom of the page, there's some numbers, and     16· · · Q.· ·Let me read to you what it says, too.
17· if you'll look at No. '501.                           17· · · · · ·Down here further, it says, "Patient not
18· · · A.· ·I don't see '501 or '50-anything.            18· willing to hold still at this time."
19· · · Q.· ·Well, all right.                             19· · · A.· ·Yes, sir, I see that.· So I don't --
20· · · · · ·Do you have the -- let me show you.          20· · · Q.· ·Maybe reading that -- I don't know.
21· · · A.· ·Oh, thank you.                               21· · · A.· ·I don't recollect, then, where I got that,
22· · · Q.· ·I'll show you what's marked as               22· the other information.
23· WashingtonCrowson '501.                               23· · · Q.· ·Okay.· All right.· The -- you also
24· · · · · ·Do you recognize this as the CorEMR notes?   24· indicated that his vitals at that time were not
25· · · A.· ·I do.                                        25· revealing.
                                                   19                                                        21
·1· · · Q.· ·Okay.· And if we look here on 6-28-14,       ·1· · · · · ·Have you got that page 40 of 44 --
·2· this is talking about the CBC, CMP.                   ·2· · · A.· ·I do.
·3· · · · · ·Is that the blood work that was ordered?     ·3· · · Q.· ·-- in front of you?
·4· · · A.· ·It is.                                       ·4· · · A.· ·I do, actually.
·5· · · Q.· ·And it says it was attempted --              ·5· · · Q.· ·Okay.· On 6-25-14, do you see that entry?
·6· · · A.· ·Oh, attempted.                               ·6· · · A.· ·Yes, I do.
·7· · · Q.· ·-- without success.                          ·7· · · Q.· ·Blood pressure at 125 over 78?
·8· · · A.· ·Okay.· Okay.· Then I misspoke.· I -- for     ·8· · · A.· ·Uh-huh.
·9· some reason, I thought that he had declined to have   ·9· · · Q.· ·Is that within the normal range?
10· that done.· So my mistake on that.                    10· · · A.· ·I shouldn't have said "uh-huh."· Yes, I do
11· · · Q.· ·And -- well, and I don't -- I'm asking.      11· see that.· And that blood pressure is actually
12· Because if this is the evidence we have, then I       12· textbook perfect, yes.
13· want to make sure that you don't have any             13· · · Q.· ·Okay.· "P," does that stand for pulse?
14· independent recollection, or if you do, that we're    14· · · A.· ·Yes.
15· getting it out of you.                                15· · · Q.· ·That's 58?
16· · · A.· ·I'll have to look through the notes again,   16· · · A.· ·Yes.
17· because I thought that I read that he had declined.   17· · · Q.· ·Is that within the normal range?
18· But perhaps I did not.                                18· · · A.· ·That's actually a little bit lower than
19· · · Q.· ·Okay.                                        19· the normal range.· Normal range being 60 to 100,
20· · · A.· ·In fact, I don't believe I've seen that      20· but in a young individual, that's not an uncommon
21· particular.                                           21· finding.
22· · · Q.· ·If you want to take -- if you want to take   22· · · Q.· ·Okay.· The "R" at 20, what does that stand
23· a minute to look through what you've got and find     23· for?
24· that, that's fine.· I want to make sure we're being   24· · · A.· ·Respiratory rate.
25· accurate here.                                        25· · · Q.· ·Twenty, is that within the normal range?

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
           Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 8 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                           Dr. Judd Larowe
                                       22                                            24
·1· · · A.· ·It is.                                       ·1· notes in here from 6-26 or 6-27.
·2· · · Q.· ·And then the O2 saturation, 90 at 99         ·2· · · · · ·Do you know if you were contacted on
·3· percent?                                              ·3· either of those days?
·4· · · A.· ·That's normal.                               ·4· · · A.· ·I don't believe I was contacted.
·5· · · Q.· ·Okay.· The glucose at 73?                    ·5· · · Q.· ·Okay.
·6· · · A.· ·That also is normal.                         ·6· · · A.· ·If I had been contacted, there should be a
·7· · · Q.· ·All right.· And then we've got some notes    ·7· note to that effect, and I don't recall being
·8· that he's able to verbalize his name, spell last      ·8· contacted.
·9· name, unable to remember what kind of work he did     ·9· · · Q.· ·All right.· 6-28-14, it says, "Patient
10· prior to being arrested.· And then there's a note     10· status:· Staffed with MD."
11· that says, "Deputies Lyman and Dolgner" -- Dolgner    11· · · · · ·Is that you?
12· is spelled D-o-l-g-n-e-r -- "say that the patient's   12· · · A.· ·That is.
13· affect is different."                                 13· · · Q.· ·Okay.· To the best of your knowledge, is
14· · · · · ·Is there any -- anything in there that you   14· this the day that you were contacted for the first
15· are concerned about at that point?                    15· time?
16· · · A.· ·Yes, that he's confused, and his affect is   16· · · A.· ·To the best of my knowledge, it is.
17· different.                                            17· · · Q.· ·Okay.· And this was a phone call with Mike
18· · · Q.· ·Okay.· Now, at this time -- this is a note   18· Johnson; correct?
19· from Michael Johnson indicating that he had seen      19· · · A.· ·Yes.
20· Mr. Crowson on June 25th.                             20· · · Q.· ·Not a FaceTime or a Skype or anything like
21· · · · · ·Do you know if you were contacted at this    21· that?
22· time?                                                 22· · · A.· ·No.
23· · · A.· ·I do not recall that.                        23· · · Q.· ·Did you speak with Mr. Crowson at all or
24· · · Q.· ·Okay.· It indicates that he was referred     24· just Mr. Johnson?
25· to Jon Worlton.                                       25· · · A.· ·Just Mr. Johnson.

                                                   23                                                        25
·1· · · · · ·Were you involved in the decision to refer   ·1· · · Q.· ·Is there a day of the week that you go out
·2· him to Jon Worlton at all?                            ·2· to the jail?
·3· · · A.· ·I don't believe that I was.                  ·3· · · A.· ·Usually Tuesdays, sometimes Thursdays.
·4· · · Q.· ·Okay.                                        ·4· · · Q.· ·Okay.· During the time period, from
·5· · · A.· ·But I don't recall either.                   ·5· 6-25-2014 to 7-1-2014, do you know what day you
·6· · · Q.· ·Okay.· Down in the next box, this is still   ·6· went out to the hosp -- or to the prison, if you
·7· June 25th.· It's at 3:23.· "Pupils dilated, but       ·7· did go out to the prison?
·8· reactive to light."                                   ·8· · · A.· ·I don't have a clue.· I don't remember
·9· · · · · ·Do you know if Mr. Johnson informed you of   ·9· when Tuesday would have fallen in that year.· And
10· that fact?                                            10· in addition, Tuesdays and Thursdays are my current
11· · · A.· ·I don't recall being informed of that        11· schedule.· I've gone Mondays.· I've gone
12· fact.                                                 12· Wednesdays.· So I'm not even sure on that.
13· · · Q.· ·Is that something you would be interested    13· · · Q.· ·Okay.· No record -- do you have a record
14· in knowing about as the doctor?                       14· of when you went to the jail?
15· · · A.· ·No.· Being reactive light is an              15· · · A.· ·I do not.
16· appropriate response.                                 16· · · Q.· ·Do you have a memory of seeing Mr. Crowson
17· · · Q.· ·What about the pupils being dilated?         17· at all?
18· · · A.· ·If they're fixed and dilated, that's a       18· · · A.· ·I don't recall ever seeing Mr. Crowson,
19· different story.                                      19· either during this time frame or any other time
20· · · Q.· ·Okay.                                        20· frame.
21· · · A.· ·Yes.                                         21· · · Q.· ·Okay.
22· · · Q.· ·But dilated and reactive to light, is that   22· · · A.· ·I may have.· I just have no recollection
23· okay?                                                 23· of it.
24· · · A.· ·That is okay.                                24· · · Q.· ·When you do see a patient, do you record
25· · · Q.· ·All right.· And then I don't have any        25· it in the CorEMR?

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
           Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 9 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                           Dr. Judd Larowe
                                       26                                            28
·1· · · A.· ·I do.· There is a note for each visit that   ·1· · · A.· ·We deal with this quite routinely.
·2· I perform.                                            ·2· · · Q.· ·All right.· Let's talk about
·3· · · Q.· ·Okay.· So if you had seen Mr. Crowson,       ·3· methamphetamine withdrawals.
·4· then your name would appear here, in that third       ·4· · · · · ·If a med -- person who's addicted to
·5· column; is that correct?                              ·5· methamphetamine goes off of the drug, how long does
·6· · · A.· ·I have no idea on where it would occur.      ·6· it take for that to get out of their system?
·7· · · Q.· ·Okay.                                        ·7· · · · · ·MR. MCGARRY:· Object to the form.· Go
·8· · · A.· ·So they have an electronic medical record,   ·8· ahead.
·9· and I enter in my visits.· Where it would appear or   ·9· · · A.· ·Usually 72 hours.· Sometimes a little
10· not appear, I don't have a clue.                      10· longer.
11· · · Q.· ·All right.· Have you seen anything in the    11· · · Q.· ·Okay.· As far as these symptoms that you
12· records, that you've reviewed, that would indicate    12· called "psychoses" go, is that associated with
13· that you did, personally, see Mr. Crowson?            13· methamphetamine withdrawals?
14· · · A.· ·I have seen no records of my personal        14· · · · · ·MR. MCGARRY:· Same objection.
15· evaluation of Mr. Crowson.                            15· · · A.· ·A lot of things are connected with
16· · · Q.· ·Okay.· On 6-28-14, Mr. Johnson noted that,   16· withdrawals.· People will be confused quite often
17· "The BP," I assume that's blood pressure, "is         17· during the withdrawal stage.· They can be agitated.
18· elevated at this time and reported to MD."            18· They can have a multitude of symptoms, including
19· · · A.· ·I'm sorry.· What day?                        19· hypertension, diaphoresis, tachypnea, tachycardia.
20· · · Q.· ·On 6-28-14, at 2:07 P.M.                     20· · · Q.· ·What's diaphoresis?
21· · · A.· ·I don't recall that.· So...                  21· · · A.· ·Sweating.
22· · · Q.· ·Okay.                                        22· · · Q.· ·And the second one, the tachy --
23· · · A.· ·It certainly could have happened.· I don't   23· · · A.· ·Tachypnea is rapid respiratory rate, and
24· recall.                                               24· tachycardia is rapid pulse rate.
25· · · Q.· ·What's -- in terms of what you would have    25· · · Q.· ·Right.· How long do those symptoms last in

                                                   27                                                        29
·1· been looking for, what would be the significance of   ·1· a person who's withdrawing from specifically
·2· elevated blood pressure?                              ·2· methamphetamine?
·3· · · A.· ·Agitation can cause an elevation in blood    ·3· · · A.· ·Fairly short in duration.
·4· pressure, certainly.· I didn't mean to say "um."      ·4· · · Q.· ·Would it be common for them to start two
·5· Any change in vital signs can be important.· But      ·5· weeks after the person stops using the drug?
·6· patients, oftentimes, will have an elevation in       ·6· · · A.· ·No.· It would be uncommon.· Unfortunately,
·7· blood pressure if they're under stress, if they're    ·7· there are times when inmates can have access to
·8· agitated.· So there are any number of things that     ·8· some of these products, even despite being
·9· can contribute to that finding.                       ·9· incarcerated.
10· · · Q.· ·Okay.· If a patient is exhibiting symptoms   10· · · Q.· ·Sure.· Have you seen anything in the
11· of being dazed and confused, not oriented, over a     11· records that would indicate to you that Mr. Crowson
12· period of three days, is that something that is       12· had access to any drugs?
13· concerning?                                           13· · · A.· ·That wouldn't be something I would be
14· · · · · ·MR. MCGARRY:· Objection.· Incomplete         14· involved in.· I would not have access to any of
15· hypothetical.· You may answer.                        15· that information, whether he did or whether he
16· · · A.· ·We see a lot of -- a lot of patients that    16· didn't.
17· have these very same symptoms.· Unfortunately, it     17· · · Q.· ·Were you aware that he had been in
18· is one of the terrible side effects of some of the    18· solitary confinement for an extended period of time
19· drug use that we see.· You know, many patients can    19· directly before he was moved to booking for --
20· start up normal, and they start using -- you know,    20· · · · · ·MR. MYLAR:· Objection.· Misstates facts.
21· the worst drug we see is methamphetamines.· And       21· Those facts are not in the record.
22· they can develop psychoses.· And we see that on a     22· · · Q.· ·Are you aware of that -- whether that's a
23· routine basis.· So this is not something that is an   23· fact?
24· isolated event.                                       24· · · A.· ·I have no idea on that.
25· · · Q.· ·Okay.                                        25· · · Q.· ·Okay.· How about heroin?· Is -- are the

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 10 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       30                                           32
·1· withdrawal symptoms from heroin similar to what       ·1· states that these could be present in.
·2· they are from methamphetamine?                        ·2· · · Q.· ·Are they consistent with encephalopathy?
·3· · · · · ·MR. MCGARRY:· Object as to form.             ·3· · · A.· ·They could be.
·4· · · A.· ·The withdrawal symptoms to heroin, once      ·4· · · Q.· ·Now, you reviewed the records from Dixie
·5· again, very nonspecific:· Nausea, diaphoresis,        ·5· Regional Medical Center; is that correct?
·6· tachycardia, tachypnea, elevated blood pressure.      ·6· · · A.· ·I did.
·7· And those might last longer than methamphetamine.     ·7· · · Q.· ·Did you agree with the diagnosis of toxic
·8· The half-life for heroin is going to be a little      ·8· metabolic encephalopathy?
·9· longer.                                               ·9· · · · · ·MR. MYLAR:· Objection.· Lack of found --
10· · · Q.· ·Okay.· And when you say a little bit         10· lack of foundation.
11· longer, what's the time period, do you think?         11· · · A.· ·Without examining the patient, and just
12· · · A.· ·I don't know.· I couldn't give you a         12· based on my review of the records, I would agree.
13· precise opinion on that.                              13· That's a pretty nonspecific clinical diagnosis, so
14· · · Q.· ·What about alcohol withdrawal symptoms?      14· it would cover a broad range of possibilities.· And
15· · · A.· ·They can last longer.· Usually, the time     15· it would be an appropriate diagnosis from what I
16· of onset is within 72 hours of cessation.· But        16· reviewed.
17· especially when you're talking about delirium         17· · · Q.· ·Okay.· Did -- having reviewed those
18· tremens, that can go on for days and days.            18· records from Dixie Regional Medical Center, do you
19· · · Q.· ·Can it go on for weeks?                      19· have an opinion as to what Mr. Crowson's condition
20· · · A.· ·Not weeks.                                   20· or diagnosis would have been during the time he was
21· · · Q.· ·Can it start weeks after?                    21· in Purgatory jail?
22· · · A.· ·No, it cannot.                               22· · · · · ·MR. MYLAR:· Objection.· Lack of
23· · · Q.· ·And by "delirium tremens," what do you       23· foundation.
24· mean by that?                                         24· · · · · ·MR. MCGARRY:· Join.· Go ahead.
25· · · A.· ·The DTs, the typical symptoms:· Visual       25· · · A.· ·Would you restate that, please?

                                                   31                                                        33
·1· hallucinations, auditory hallucinations, tactile.     ·1· · · Q.· ·I will try.· I -- that's a fair -- that's
·2· I won't call them hallucinations.· But you can have   ·2· a fair request that I try to restate that.
·3· odd tactile sensations, confusion, agitation.· And    ·3· · · · · ·Given all the information you reviewed,
·4· then pretty much the same symptoms as we've           ·4· which I believe -- well, let's see here.
·5· discussed with the others.                            ·5· · · · · ·All the information you reviewed is the
·6· · · Q.· ·Would not knowing what kind of work you      ·6· CorEMR notes and the Dixie Regional Medical Center
·7· had done prior to incarceration be a delirium         ·7· notes; correct?
·8· tremens?                                              ·8· · · A.· ·Correct.
·9· · · A.· ·That's a pretty --                           ·9· · · Q.· ·You haven't reviewed anything outside of
10· · · · · ·MR. MCGARRY:· Object to form.                10· those?
11· · · A.· ·-- nonspecific --                            11· · · A.· ·I have not.
12· · · · · ·MR. MCGARRY:· Sorry, Judd.                   12· · · Q.· ·Okay.· So having reviewed those records,
13· · · A.· ·Oh.                                          13· do you have an opinion as to what the appropriate
14· · · · · ·MR. MCGARRY:· Object to form.· Go ahead.     14· diagnosis for Mr. Crowson was, during the time he
15· · · A.· ·Okay.· That's a pretty nonspecific           15· was in Purgatory jail, from 6-25-2014 to 7-1-2014?
16· complaint.· So that could be part of that.            16· · · A.· ·Yes, I do.
17· · · Q.· ·Okay.· Do you recall receiving any           17· · · Q.· ·What's that?
18· information from Mike Johnson that's not contained    18· · · A.· ·Well, fortunately, I have 20/20 hindsight,
19· in these notes?                                       19· and I can say it would be metabolic encephalopathy.
20· · · A.· ·I don't.                                     20· · · Q.· ·Okay.· When you are diagnosing a patient
21· · · Q.· ·As you reviewed these notes, did you see     21· with metabolic encephalopathy, what are the
22· anything in there that you thought would be           22· symptoms that you're looking for?
23· specific, as it relates to a delirium tremens?        23· · · A.· ·Confusion is one of the large ones.· There
24· · · A.· ·No, I did not.· These symptoms are           24· also is a physical finding called asterixis, which
25· nonspecific.· There are a lot of different disease    25· is very typical if you're dealing with hepatic

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 11 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       34                                           36
·1· encephalopathy.· Specifically, there is a finding     ·1· · · · · ·MR. MYLAR:· -- lack of foundation.
·2· of fetor hepaticus.· The breath smells fruity,        ·2· · · Q.· ·Permanent injury to the brain?
·3· yeah, oftentimes in these individuals.· Sometimes     ·3· · · · · ·MR. MCGARRY:· Same objections.
·4· there will be jaundice.· They can be quite agitated   ·4· · · · · ·MR. MYLAR:· Same objection.
·5· as well.· But once again, those fall under many       ·5· · · A.· ·On that, I -- I'm not sure I can speak to
·6· subheadings.· But those are the things you might      ·6· that.· I don't believe so.
·7· typically see in that case.                           ·7· · · Q.· ·If a patient has encephalopathy, it
·8· · · Q.· ·Okay.· If you suspect that somebody has      ·8· wouldn't be appropriate to wait seven or eight days
·9· metabolic encephalopathy, what's the appropriate      ·9· to treat them, would it?
10· course of treatment?                                  10· · · · · ·MR. MCGARRY:· Object to form.· Foundation.
11· · · A.· ·The appropriate course of treatment in       11· Speculation.
12· that case, several things.· One, you treat the        12· · · · · ·MR. MYLAR:· I join on those objections.
13· agitation.· Number two, you also would give them      13· · · · · ·MR. MCGARRY:· You may answer.· Sorry.
14· either neomycin or lactulose.· Those help reduce      14· · · · · ·THE WITNESS:· Okay.· Oh.
15· ammonia levels.· Typically, you'd give them           15· · · · · ·MR. MCGARRY:· You were waiting for me to
16· thiamine, because anyone with hepatic                 16· add some more?
17· encephalopathy is usually thiamine deficient.         17· · · · · ·THE WITNESS:· Yes, I was.
18· They're also usually deficient in other vitamins,     18· · · · · ·MR. MCGARRY:· Incomplete hypothetical.
19· so we typically give them a multi-vitamin.· We give   19· Sorry.· If you want to critique my lawyering, just
20· them thiamine.· You would treat them with lactulose   20· feel free, Doctor.
21· or neomycin.· You would treat their agitation as      21· · · · · ·THE WITNESS:· Am I paying you hourly?
22· well.· You know, those are the main things --         22· · · · · ·MR. MCGARRY:· Apparently, you're not
23· · · Q.· ·Okay.                                        23· getting your money's worth maybe.
24· · · A.· ·-- that you would use.                       24· · · · · ·THE WITNESS:· Once again, could you
25· · · Q.· ·What diagnostic tools do you have            25· restate the question?

                                                   35                                                        37
·1· available to you to diagnose metabolic                ·1· · · · · ·MR. SCHRIEVER:· Yeah.· Well, in fact, why
·2· encephalopathy?                                       ·2· don't we just have it read back.· Then the
·3· · · A.· ·Once again, the blood work.· You can         ·3· objections are on the record.
·4· sometimes get a clue.· If the acid base balance is    ·4· · · · · ·THE WITNESS:· All right.· Thank you.
·5· out of the norm, that can be reflected in a           ·5· · · · · ·(Question read by the reporter.)
·6· comprehensive metabolic panel.· An arterial blood     ·6· · · · · ·THE WITNESS:· No.· You would want to treat
·7· gas would also tell you some of those items.· An      ·7· the patient as soon as you realize what the
·8· ammonia level.· Although, an ammonia level needs to   ·8· diagnosis is.
·9· be drawn arterially to get the best product.· So an   ·9· · · · · ·MR. SCHRIEVER:
10· arterial draw is something that generally only        10· · · Q.· ·All right.· Now, I'll represent to you,
11· takes place in the hospital.                          11· Dr. LaRowe, that when I -- when we deposed Ryan
12· · · Q.· ·Okay.· How about an MRI?                     12· Borrowman --
13· · · A.· ·I would not say that that's useful.          13· · · A.· ·Yes.
14· · · Q.· ·Okay.· How soon should a person be treated   14· · · Q.· ·-- I'll -- I'm paraphrasing, obviously.
15· when they have metabolic encephalopathy?              15· So we'll just note the objection on the record
16· · · · · ·MR. MCGARRY:· Object to form.                16· already.
17· · · A.· ·You would like to treat that person when     17· · · · · ·He didn't have any difficulty identifying
18· you first realize that that's what's going on.        18· Mr. Crowson's symptoms as serious enough to
19· · · Q.· ·Why is that?                                 19· recommend to you that Mr. Crowson be transported?
20· · · A.· ·Quicker recovery.                            20· · · A.· ·Correct.
21· · · Q.· ·Okay.· Can encephalopathy cause permanent    21· · · Q.· ·Did anything Mr. Johnson ever tell you
22· damage?                                               22· give you an indication that he -- that Mr. Johnson
23· · · · · ·MR. MCGARRY:· Object to the form.            23· thought Mr. Crowson's symptoms were significant
24· · · · · ·MR. MYLAR:· Object.· Also --                 24· enough to be transported?
25· · · A.· ·Permanent?                                   25· · · A.· ·No.· And our policy -- and I -- the

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 12 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       38                                           40
·1· nursing staff and myself are all on board with        ·1· · · A.· ·Correct.
·2· this -- is:· You know, the patient comes first.       ·2· · · Q.· ·When you have patients under your care in
·3· Whatever we need to do to make sure we protect the    ·3· a hospital, is there a -- is there a time period in
·4· patient.· So no.· If Mike had felt that the patient   ·4· which the doctor is going to say, "All right. I
·5· needed to be transported or thought there was even    ·5· need to check up on this patient," or is there --
·6· a question, we would have transported him at that     ·6· how did that work?
·7· time.                                                 ·7· · · · · ·MR. MCGARRY:· Object to form.· Incomplete
·8· · · Q.· ·Okay.                                        ·8· hypothetical.
·9· · · A.· ·I'm not going to keep someone in the jail    ·9· · · · · ·MR. MYLAR:· Join.
10· when the appropriate course of action is to have      10· · · A.· ·In a hospitalized patient, you would round
11· them seen in the emergency room.                      11· on them daily.· That's a minimum.
12· · · Q.· ·Which makes your ability to rely on          12· · · Q.· ·Okay.· And that's the doctor is going to
13· Mr. Johnson critical; isn't that true?                13· round on them daily?
14· · · A.· ·It does.· It does.                           14· · · A.· ·Correct.
15· · · Q.· ·Outside of the -- I know you don't keep      15· · · Q.· ·And then the nurses are there in addition
16· notes of -- or records outside the jail.              16· to that; right?
17· · · · · ·Do you have any procedures or protocols      17· · · A.· ·Correct.
18· for following up on patients, who you know have       18· · · Q.· ·In the jail system, that's different?
19· been having some sort of symptoms, like being dazed   19· · · A.· ·It's not a hospital.
20· and confused?                                         20· · · Q.· ·Right.· But the purpose of putting him in
21· · · · · ·MR. MCGARRY:· Let me just ask for a          21· booking was so that he could be under observation;
22· clarification.                                        22· right?
23· · · · · ·MR. SCHRIEVER:· Yeah.                        23· · · A.· ·Correct.
24· · · · · ·MR. MCGARRY:· You mean -- so a patient who   24· · · Q.· ·And so the nurses are there checking on
25· is still an inmate, when you say "following up,"      25· him once per shift at a minimum?

                                                   39                                                        41
·1· not somebody who's been transferred to the            ·1· · · A.· ·I believe so, yes.
·2· emergency department or been released from the        ·2· · · Q.· ·Okay.· But there's no procedure for a
·3· jail, but is sill incarcerated?                       ·3· doctor or a nurse practitioner or a physician's
·4· · · · · ·MR. SCHRIEVER:· Correct, and I can make it   ·4· assistant to round on those inmates daily; correct?
·5· more specific.                                        ·5· · · A.· ·No.· There is no provision for that.
·6· · · Q.· ·For example, in this case, Mr. Johnson --    ·6· · · Q.· ·Okay.· Okay.· On June 29th, 2014, the note
·7· the records indicate that he contacted you on June    ·7· from 7:48 A.M. indicates a heart rate elevated at
·8· 28th.                                                 ·8· 140.· And again, there's a note here that says,
·9· · · · · ·Do you have any kind of tickler system or    ·9· "Staffed patient status with MD."
10· policies or procedures where on June 29th you would   10· · · · · ·Do you recall having a second call with
11· call and say, "Hey, what's going on with Inmate       11· Mr. Johnson on June 29th?
12· Crowson?"                                             12· · · A.· ·I did recall, after reading the notes,
13· · · A.· ·I don't.· Mr. Crowson was transported to     13· yes.· And then it -- I did re -- recall that, yes.
14· booking or moved from wherever he was before to the   14· · · Q.· ·Okay.· And this protocol is Ativan two
15· booking area, which is immediately adjacent to        15· milligrams IM.· What does that mean?
16· medical.· And when they are moved to booking,         16· · · A.· ·Intromuscularly.
17· medical will do rounds on them every shift, and I     17· · · Q.· ·Okay.· Means give a shot?
18· believe the deputies check on them every 30           18· · · A.· ·Yes, it does.
19· minutes.· And so there's pretty close observation.    19· · · Q.· ·Why Ativan at that point?
20· So that ensures good follow-up.· And then if          20· · · A.· ·Ativan has a rapid onset, so I was hoping
21· something occurs during their rounds or if they're    21· we'd get a quick response for him.· And you know,
22· notified by a deputy, they would give me a call.      22· his symptoms at that time with the agitation, I
23· · · Q.· ·Okay.· Now, I'm not necessarily familiar     23· thought the benzodiazepine would help.
24· with hospital protocol or the way hospitals work.     24· · · Q.· ·And that's for the liver, the
25· · · · · ·But you have worked in a hospital; right?    25· benzodiazepine; correct?

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 13 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       42                                           44
·1· · · A.· ·So is Ativan.· They're both in the same      ·1· · · Q.· ·Okay.· Now, on the 29th, were you aware
·2· family.                                               ·2· that Mr. Crowson had been in booking since the
·3· · · Q.· ·Are they used to treat alcohol withdrawal    ·3· 25th?
·4· symptoms?                                             ·4· · · A.· ·I think the only time I -- I'm not
·5· · · A.· ·They are.                                    ·5· positive when -- of that time frame.· I'm not
·6· · · Q.· ·Are they used to treat heroin or             ·6· positive that I knew.
·7· methamphetamine withdrawal symptoms?                  ·7· · · Q.· ·Okay.
·8· · · A.· ·They can be, yes.                            ·8· · · A.· ·I -- let me restate that.· I didn't know
·9· · · Q.· ·What was the reason that you prescribed      ·9· at that time how long he had been in booking.
10· them?                                                 10· · · Q.· ·Okay.· And we already talked about
11· · · A.· ·It sounded like he was having symptoms       11· earlier, but you did not know that he was up in A
12· that would be consistent with withdrawal, and it's    12· block --
13· a good drug generally for agitation.· For example,    13· · · A.· ·I did not.· The first --
14· oftentimes, we'll also have patients with             14· · · Q.· ·-- before that?
15· psychosis, once again, from meth, and                 15· · · A.· ·I thought he was -- when I thought he was
16· benzodiazepine can calm them down quite a bit.        16· in booking was when I received the call from Mike
17· · · Q.· ·How soon would you expect to see a re -- a   17· Johnson.
18· positive reaction to the Ativan and the               18· · · Q.· ·All right.· Down there at the note from
19· benzodiazepine treatment in a person suffering from   19· 6-29-2014 at 3:36 P.M., it's Mr. Johnson's update
20· alcohol withdrawals?                                  20· on his visit with Mr. Crowson at that time.
21· · · A.· ·That can be difficult.· You know,            21· · · · · ·Were you provided information about that
22· sometimes with alcohol withdrawal, for a medication   22· visit?
23· like Ativan, I've given it hourly.· But I was -- my   23· · · A.· ·I don't recall.· I don't recall on that.
24· plan in this case was that the Ativan would help      24· · · Q.· ·Okay.· How about June 30th?
25· with the initial symptoms and give us time to get     25· · · · · ·There's no note there.· Do you have any

                                                   43                                                        45
·1· him started on the Librium and allow that to kick     ·1· recollection of being provided information about
·2· in.                                                   ·2· Mr. Crowson on June 30th?
·3· · · Q.· ·What's the time frame you expect them to     ·3· · · A.· ·I don't.
·4· have a response to that?                              ·4· · · Q.· ·And then July 1st, 2014, Ryan Borrowman's
·5· · · A.· ·That can be difficult, especially with       ·5· note indicates he was sent to the ER for more
·6· alcohol withdrawal.· Some people, it takes a lot of   ·6· in-depth evaluation.
·7· benzodiazepine to achieve a response.· And then       ·7· · · · · ·Is that something he discussed with you?
·8· other cases, they'll have a response quite rapidly.   ·8· · · A.· ·It is.
·9· So that is -- there is a huge amount of               ·9· · · Q.· ·You didn't have any objection to doing
10· variability.                                          10· that; right?
11· · · Q.· ·Okay.· And the patients that have the        11· · · A.· ·Of course not.
12· response rapidly, is that within minutes?             12· · · Q.· ·And if Mr. Johnson, on June 25th, 2014,
13· · · A.· ·No.· It would probably be within 30          13· would have recommended that, you would have had no
14· minutes to an hour --                                 14· objection to that either; correct?
15· · · Q.· ·Okay.                                        15· · · A.· ·They are my eyes and ears.
16· · · A.· ·-- with a rapid-acting medication like       16· · · Q.· ·Are you aware of any standards or criteria
17· Ativan.· Possibly longer with Librium.                17· for diagnosing alcohol withdrawal symptoms?
18· · · Q.· ·Okay.· Would you expect to take more than    18· · · A.· ·Yes.
19· a day to have a response?                             19· · · Q.· ·What standards are you aware of?
20· · · A.· ·It can.· It can, but I would hope there      20· · · A.· ·Oh, we look for agitation.· Once again,
21· would be some improvement.                            21· hallucination, verbal and auditory confusion.
22· · · Q.· ·How about two days?                          22· Usually, you're going to have the tachycardia.· So
23· · · A.· ·You know, once again, in some individuals,   23· those are kind of the standard things that are
24· it takes a lot.· But two days, I would hope to have   24· looked for.
25· seen a response.                                      25· · · Q.· ·All right.· Anything in these notes or

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 14 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       46                                           48
·1· anything in your recollection from speaking with      ·1· · · Q.· ·All right.· How about auditory
·2· Mr. Johnson that Mr. Crowson was agitated or          ·2· hallucinations?
·3· suffering from agitation?                             ·3· · · A.· ·Happens too, yes.
·4· · · A.· ·Well, I think the confused part, yes.· And   ·4· · · Q.· ·Okay.· Confusions -- or confusion?
·5· if you look at the note on the 29th, he actually      ·5· · · A.· ·Pretty typical with withdrawal symptoms,
·6· looked like he was doing better, 9:43 at that time.   ·6· yes, but once again, not specific.
·7· So yeah, these symptoms are vague and fit a number    ·7· · · Q.· ·Okay.· And then tachycardia, that's
·8· of diagnostic criteria.· But yeah, he -- I would      ·8· increased heart rate?
·9· agree with that, the confusion and that.              ·9· · · A.· ·Anything that causes stress to the system
10· · · Q.· ·Okay.· And I want to break this down a       10· can cause tachycardia, so there are -- there's a
11· little bit, because you say you agree.· But I'm not   11· huge number of items that fall under that.· But
12· sure what we're agreeing with.                        12· being agitated definitely can cause tachycardia.
13· · · A.· ·I'm sorry.                                   13· · · Q.· ·Okay.· All right.· I'm going to go through
14· · · Q.· ·I want to break this down a little bit       14· these, and we're -- I want to try to create a
15· more.                                                 15· checklist of the symptoms that Mr. Crowson was --
16· · · A.· ·Yes.                                         16· · · A.· ·Yes, sir.
17· · · Q.· ·When you use the term "agitation" in         17· · · Q.· ·-- exhibiting, to your knowledge.
18· relation to alcohol withdrawal symptoms, describe     18· · · · · ·He was confused; correct?
19· that for me.· What does that look like?               19· · · A.· ·Correct.
20· · · A.· ·Oh, it can be a variety of findings.         20· · · Q.· ·He wasn't aware of -- he didn't remember
21· Anywhere from being violent and aggressive to not     21· things?
22· knowing where you're at, what you're doing, not       22· · · · · ·MR. MCGARRY:· Excuse me just a moment.
23· having a recollection of things that have occurred.   23· Ryan, when you say to his knowledge, just so I
24· You know, the classic seeing spiders on the wall      24· don't have to make continuing objections, you mean
25· sort of thing.· Patients can be terribly              25· based upon whatever knowledge he has now, after

                                                   47                                                        49
·1· uncooperative during these times.· So that's what I   ·1· reviewing the medical record?
·2· would consider to fall under that heading.            ·2· · · · · ·MR. SCHRIEVER:· Yeah, and speaking with
·3· · · Q.· ·Okay.· And that's all under the heading of   ·3· Mr. Johnson.
·4· agitation?                                            ·4· · · · · ·MR. MCGARRY:· All right.· Fair enough.
·5· · · A.· ·Yes.                                         ·5· · · · · ·THE WITNESS:· Repeat --
·6· · · Q.· ·Okay.· Like -- and let me -- I'm just        ·6· · · · · ·MR. MCGARRY:· And speaking with
·7· asking this.· I'm not meaning to argue with you.      ·7· Mr. Borrowman?
·8· But like, you said, "Seeing spiders on the wall."     ·8· · · · · ·MR. SCHRIEVER:· Mr. Borrowman as well --
·9· · · · · ·That -- I would consider that a visual       ·9· · · · · ·MR. MCGARRY:· All right.
10· hallucination, but does that still fall under the     10· · · · · ·MR. SCHRIEVER:· -- yes.
11· rubric of agitation?                                  11· · · · · ·MR. MCGARRY:· Sorry.
12· · · A.· ·I think it's semantics really --             12· · · · · ·MR. SCHRIEVER:
13· · · Q.· ·Okay.                                        13· · · Q.· ·So he did exhibit some symptoms of
14· · · A.· ·-- at that point.· I mean, agitation is a    14· confusion; correct?
15· very broad term.                                      15· · · A.· ·Correct.
16· · · Q.· ·Okay.· And then the hallucinations           16· · · Q.· ·Then he was known to be dazed and confused
17· visually, you gave me the example of spiders          17· while serving breakfast, and he was unable to
18· climbing on the wall?                                 18· remember what kind of work he did prior to being
19· · · A.· ·That's kind of the classic one.· Pink        19· arrested.· I'm just scanning through here.· He was
20· elephants or whatever else you want to -- you want    20· disoriented, and he gave one-word answers to
21· to describe.· But I've had people think they were     21· questions.
22· ice fishing --                                        22· · · · · ·Anything else that you see in there that
23· · · Q.· ·Okay.                                        23· would be a symptom of confusion?
24· · · A.· ·-- when I would evaluate them.· So it can    24· · · A.· ·Not that I see in there.
25· be pretty wild.                                       25· · · Q.· ·Okay.· On 6-29, it says he didn't remember

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 15 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       50                                           52
·1· the last five days.                                   ·1· you know, it's not impossible to do.· So that was
·2· · · · · ·Would that be -- that would be a symptom     ·2· part of the differential I was wondering about,
·3· of confusion as well; correct?                        ·3· whether or not he might have gotten into something.
·4· · · A.· ·I would agree.                               ·4· · · Q.· ·As far as investigating that, to see if he
·5· · · Q.· ·Okay.· Anything else?                        ·5· had gotten into something, is there anything that
·6· · · A.· ·Not that I'm aware of.                       ·6· you could do to determine that?
·7· · · Q.· ·Okay.· Do you see anything in there that     ·7· · · A.· ·Possibly a drug screen.· But it -- you
·8· indicates he was violent or aggressive?               ·8· know, either urine or blood possibly would have
·9· · · A.· ·I did not see anything in there, other       ·9· been useful.· It depends at the time of drug use,
10· than -- the only possible indication was that he      10· even with alcohol, obviously.· So that might have
11· wouldn't hold still for the blood draw.· But I        11· been useful.· So I would leave my answer with that.
12· don't know -- that's not characterized in detail.     12· · · Q.· ·Okay.
13· So I don't know what transpired there.                13· · · A.· ·Possibly.
14· · · Q.· ·Okay.· On 6-28, it says he was               14· · · Q.· ·Do you know any specific reason why no
15· noncompliant with taking deep breaths.                15· blood or urine was tested for drugs or alcohol?
16· · · · · ·Does that -- is that a symptom that you're   16· · · A.· ·I don't have a specific reason why. I
17· -- that's important in any way?                       17· didn't order them.
18· · · A.· ·Well, it would go along with confusion.      18· · · Q.· ·Okay.· One of the doctors at Dixie
19· · · Q.· ·Okay.· Any indication of any auditory        19· Regional Medical notes -- wondered about the
20· hallucinations that you're aware of?                  20· Librium as being a complicating factor with the
21· · · A.· ·No, not that I'm aware of.                   21· metabolic encephalopathy.
22· · · Q.· ·Okay.· How about visual hallucinations?      22· · · · · ·Do you recall reading about that?
23· · · A.· ·Not that I'm aware of.                       23· · · A.· ·I do recall reading it.· I took a
24· · · Q.· ·How about tachycardia?                       24· different interpretation there.
25· · · A.· ·On the 29th, his pulse rate was up to 140.   25· · · Q.· ·Okay.· Tell me what that is.
                                                   51                                                        53
·1· And I -- I'm not positive, when Ryan Borrowman        ·1· · · A.· ·My interpretation was that because
·2· called me, if there were those types of vital         ·2· Mr. Crowson had not been on it long enough, he
·3· signs, tachycardia or any pulse rate issues. I        ·3· wouldn't have developed a tolerance or an addiction
·4· just don't recall.· But yeah, the tachycardia on --   ·4· to it.· So there was no need to taper off of the
·5· let me be specific -- the 6-29-14 at 7:48, that       ·5· medication.· And you know, even an alcoholic -- or
·6· could certainly be related to that.                   ·6· even in hepatic encephalopathy, I certainly have
·7· · · Q.· ·Okay.                                        ·7· used Ativan in the hospital setting for these
·8· · · A.· ·I guess he was tachycardic also on the       ·8· individuals.· Ativan, benzodiazepine is in the same
·9· 28th, looking at the records.                         ·9· family.
10· · · Q.· ·Okay.· Did the blood work reveal anything    10· · · · · ·And in fact, in review of his previous
11· to you that was helpful?                              11· admission to the hospital, they had used Ativan on
12· · · A.· ·We didn't get blood work.                    12· him as well.· So the Librium might have aided in
13· · · Q.· ·Oh, that's right.· You didn't, did you?      13· some of his confusion, just as a potential side
14· · · A.· ·No.· No.                                     14· effect.· But I've used benzodiazepine a lot of
15· · · Q.· ·That's right.· So I guess the answer is      15· times on patients with hepatic encephalopathy.· So
16· no?                                                   16· I don't think it really had any impact on his case.
17· · · A.· ·Correct.                                     17· · · Q.· ·Does -- the side effect of Ativan, does it
18· · · Q.· ·Okay.· Did Mr. Johnson provide any           18· increase mental awareness?
19· indication to you or say anything to you that --      19· · · A.· ·No, it does not.
20· about a source for any suspected alcohol or drugs     20· · · Q.· ·Does it decrease confusion?
21· from Mr. Crowson?                                     21· · · A.· ·It can decrease agitation, and in the case
22· · · A.· ·No.· He didn't.· We did speak about that,    22· of alcohol withdrawal, it can decrease confusion.
23· be -- because it wouldn't be the first time.· You     23· · · Q.· ·Okay.· Outside of alcohol withdrawal
24· know, the inmates have been known to brew their       24· symptoms, what is Ativan used to treat?
25· own.· I assume it's not the tastiest, but it's --     25· · · A.· ·Agitation, anxiety.· Those are the two big

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 16 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       54                                           56
·1· ones, I would say.                                    ·1· record.
·2· · · Q.· ·Librium, the same?                           ·2· · · Q.· ·Dr. LaRowe, before we took the break, you
·3· · · A.· ·Yes.· Yes.· They all fall in the same        ·3· had handed me a couple of pages that we didn't have
·4· purview.· Some people also use it for insomnia.       ·4· in the book.· And I'm not saying I don't have them,
·5· · · Q.· ·How long was Mr. Crowson on Librium?         ·5· period.· I just didn't have them in my book here.
·6· · · A.· ·I thought three days, but let me refresh     ·6· · · · · ·But these are pages 25 and 26 of 44 from
·7· my memory.                                            ·7· the CorEMR records.· And they show Librium, or at
·8· · · Q.· ·Okay.                                        ·8· least they purport to show Librium being
·9· · · A.· ·It looks like we started him on the 29th,    ·9· administered.
10· so three days.                                        10· · · · · ·Is that your understanding of what they're
11· · · Q.· ·Okay.· Anything to indicate that he was      11· -- of what they show?
12· given a dose of Librium on the 30th?                  12· · · · · ·MR. MCGARRY:· Well, they show -- I mean,
13· · · A.· ·I believe there's a record on that, but      13· you just mean just the first three lines; right?
14· I'd have to refer to the medication distribution.     14· · · · · ·MR. SCHRIEVER:· Right, on 6-29.
15· · · Q.· ·Let's do that.                               15· · · · · ·MR. MCGARRY:· Or the first four --
16· · · A.· ·Do you know what page that would be?         16· · · · · ·MR. SCHRIEVER:· -- and then --
17· · · Q.· ·I'll have to look for it as well.· Let me    17· · · · · ·MR. MCGARRY:· One of them says "refused,"
18· find it.                                              18· but the first four total?
19· · · A.· ·Oh, here it is, page 24 of 44.               19· · · · · ·MR. SCHRIEVER:· Right.
20· · · · · ·And what date specifically were you          20· · · · · ·MR. MCGARRY:· Okay.
21· asking?                                               21· · · · · ·THE WITNESS:· That would be correct.
22· · · Q.· ·Well, just -- let's just see if we can --    22· · · · · ·MR. SCHRIEVER:
23· what does it tell us as far as when he was given      23· · · Q.· ·Okay.· Who is Joshua Billings?
24· Librium?                                              24· · · A.· ·He was another nurse out at the Purgatory
25· · · A.· ·I see that he was given a dose on            25· Correctional Facility.

                                                    55                                                       57
·1· 6-29-2014 at 3:39.· All right.· Actually, I'm a       ·1· · · Q.· ·Okay.· Do these notes provide you any
·2· little confused on that.· It says, "IM Ativan given   ·2· additional insight into Martin Crowson's condition
·3· in lieu of Librium at that time."                     ·3· at that time?
·4· · · Q.· ·Okay.                                        ·4· · · A.· ·The -- with the exception of the fact that
·5· · · A.· ·And I don't know why that would be.          ·5· he refused medication on 6-30 at 10:52 P.M., the
·6· Sometimes it depends on what we have in stock, as     ·6· other times it shows that he was compliant.· As far
·7· far as what the pharmacy has delivered.· And if       ·7· as why he refused, I could only speculate.
·8· it's on a weekend, sometimes, we -- you know, we're   ·8· · · Q.· ·All right.· I'll give those back to you.
·9· not going to be able to get medication.· So it is     ·9· · · A.· ·Thank you.
10· appropriate to substitute one for the other.          10· · · Q.· ·Let me ask you about the role of the nurse
11· · · Q.· ·All right.· And then do you have pages --    11· in providing healthcare at the jail.
12· let's see.· That's 24 of 44.                          12· · · · · ·What -- can you describe for me in your
13· · · · · ·Do you have pages 25 and 26?                 13· words what the role of the nurse is?
14· · · A.· ·Yes, there we are.                           14· · · A.· ·I will try.· The nursing staff will do
15· · · Q.· ·What does that show?                         15· rounds in respective compartments in the jail,
16· · · A.· ·It shows 6-29 at 6:05 P.M. Librium.· 6-30    16· whether it's A block, whatever.· Inmates, that are
17· at 6:34 A.M., received Librium.· 6-30 at 10:52        17· on prescription medications, will come to med pass.
18· P.M., he refused the Librium.· 7-1 at 5:45,           18· So at that point, the nursing staff will interact
19· received the Librium.· And then after that, he was    19· with the inmates and provide them with medications,
20· sent -- I believe that's when he was transported.     20· or they may decide not to come for their
21· · · Q.· ·All right.                                   21· medications or whatever.
22· · · · · ·MR. SCHRIEVER:· Let's go off the record      22· · · · · ·And part of the job also is to ensure that
23· for just a second.                                    23· the inmate actually takes their medication.· For
24· · · · · ·(A break was taken.)                         24· example, sometimes inmates will cheat the
25· · · · · ·MR. SCHRIEVER: All right.· Back on the       25· medication.· They'll store it in their mouth, spit

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 17 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       58                                           60
·1· it out later, and it can be used as a kind of         ·1· someone else and cause harm, too.· So we'll try and
·2· currency, give it to another inmate or that sort of   ·2· scrutinize.· Just because they come in for a
·3· thing.· So they try and ensure that those things      ·3· prescription for drug A doesn't mean we are going
·4· don't happen.                                         ·4· to provide drug A, if it might potentially cause
·5· · · · · ·In addition, inmates can declare what's      ·5· harm to them or harm to others if they were to get
·6· called a "medical emergency," where they will ask     ·6· ahold of it.· So...
·7· for a nurse to come and visit them and, you know,     ·7· · · Q.· ·Okay.
·8· evaluate them for specific complaints.· Inmates       ·8· · · A.· ·It -- that is, you know, to the best of my
·9· also can contact the nursing staff via the kite       ·9· ability, their role.
10· system, where you'll send a request.· As an           10· · · Q.· ·Okay.· What about diagnosis?· Do they play
11· example, a patient might have a sore throat or        11· a role in diagnosis?
12· symptoms of a urinary tract infection or those        12· · · A.· ·They play a role in diagnosis quite often.
13· sorts of things.· So they can request a medical       13· I mean, they will give me the symptomatology, the
14· evaluation there.                                     14· past medical history, and the patient complaints.
15· · · · · ·The medical staff will also do intake        15· They're actually quite good with their exams. I
16· histories when an individual comes into prison.· So   16· mean, they -- it's been a continuous process for
17· part of the booking process, I believe, is that the   17· them, seeing these patients day in and day out.
18· nursing staff will go over a checklist of questions   18· · · · · ·So ailments like upper respiratory
19· and try and verify any prescriptions the patient      19· infections are pretty common for us to deal with,
20· states that they're on, try and get an idea of past   20· allergy-type symptoms, those sorts of things.· So a
21· medical history issues, current medications,          21· lot of it is delivering the symptomatology to me.
22· current medical status, any complaints.· They also    22· And then at that point, I'll develop a care plan,
23· will try and review any notes from the ER.            23· oftentimes with their insight as well.
24· Oftentimes, patients are sent to the emergency room   24· · · Q.· ·Do they ever offer you opinions and say,
25· for clearance before they are sent to the prison.     25· "Hey, I think this person has X, Y and Z.· These

                                                   59                                                        61
·1· So they get a medical clearance in the ER, and so     ·1· are his symptoms"?
·2· the nursing staff will oftentimes evaluate that       ·2· · · A.· ·That's hard to say.· I think any of us
·3· also.                                                 ·3· would do that.· You know, a mother coming in with
·4· · · · · ·Then we coordinate a list for sick call,     ·4· her child would say, "Looks like he has a sore
·5· you know, for example, on Tuesdays.· And they'll      ·5· throat, you know."· And they certainly have the
·6· review, try and get any pertinent information         ·6· experience.· So they might help out in that way,
·7· collected for me when I come in, or if there are      ·7· yes.
·8· things we want to do before I see them in sick        ·8· · · Q.· ·Okay.· In fact, you rely on them to help
·9· call, you know, order blood work, get x-ray           ·9· you out in that way, don't you?
10· testing, get that type of information before I see    10· · · A.· ·Absolutely.· We have a great corps there,
11· them.· We'll also review any requests for             11· so we've been working together for, gosh, 15 years.
12· consultative care.· For example, an inmate might      12· · · Q.· ·Okay.· Now, Mr. Crowson's symptoms?
13· have come in, who'd had a fracture or something,      13· · · A.· ·Yes.
14· requiring orthopaedic follow-up, those sorts of       14· · · Q.· ·Vague; right?
15· things.· And the nursing staff also will coordinate   15· · · A.· ·Correct.
16· care with me by calling me on any specific            16· · · Q.· ·You've used that word several times?
17· questions on patients.                                17· · · A.· ·Yes.
18· · · · · ·There are a number of medications also       18· · · Q.· ·So there are several things it could have
19· that are medications that we typically wouldn't       19· been?
20· think of as medications of abuse, but have been       20· · · A.· ·Yes.
21· used in that role, particularly in correctional       21· · · Q.· ·And when you were talking with
22· facilities.· So we try and sift through the           22· Mr. Johnson, to a large extent, you were relying on
23· medications that an individual is on, to make sure    23· his knowledge and experience to provide you insight
24· that we're not providing them with something that     24· as to Mr. Crowson's condition; correct?
25· might be abused or cause harm or be passed to         25· · · A.· ·Correct.

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 18 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       62                                           64
·1· · · Q.· ·And then the same with Mr. Borrowman?        ·1· · · Q.· ·And do you have any knowledge or
·2· · · A.· ·Correct.                                     ·2· understanding of whether -- or have heard of
·3· · · Q.· ·And because of the nature of the             ·3· whether inmates have ever shared their medications
·4· situation, you don't have a choice but to rely on     ·4· with other inmates?
·5· them, do you?                                         ·5· · · A.· ·It's a common concern.
·6· · · A.· ·I don't, no.                                 ·6· · · Q.· ·And --
·7· · · Q.· ·When you're looking at the CorEMR records,   ·7· · · A.· ·I've had a number of inmates that have
·8· are you able to see the entries from prior dates?     ·8· transferred their medication to another inmate.
·9· · · · · ·And I'm talking about at the prison.· If     ·9· · · Q.· ·Okay.· And do they do those medications in
10· you're at the prison, looking on the computer         10· different ways and so on?· Are you aware of any
11· system, can you look at entries from prior dates?     11· that they might --
12· · · A.· ·I can look at that, yes.                     12· · · · · ·MR. SCHRIEVER:· Objection.· Form.
13· · · · · ·MR. SCHRIEVER:· Okay.· All right.· I don't   13· · · A.· ·I'm sorry?
14· have any other questions for you, Dr. LaRowe.         14· · · Q.· ·I agree.· The form is terrible.
15· Thank you.                                            15· · · · · ·Do they just ingest it?· Do they try to
16· · · · · ·THE WITNESS:· Thank you.                     16· shoot it?· Do they snort it?· Do you know how --
17· · · · · ·MR. MYLAR:· I just have a few.· Can I        17· what kinds of things that the inmates will do with
18· switch with you, so --                                18· that other medication?
19· · · · · ·MR. SCHRIEVER:· Yeah, for sure.              19· · · A.· ·Injection is usually not an option.
20· · · · · ·MR. MYLAR:· -- it might be easier for the    20· · · Q.· ·Right.
21· reporter?                                             21· · · A.· ·So I have had inmates that have crushed
22· · · · · ·(Off the record.)                            22· certain medications and snorted it, and otherwise,
23· / / /                                                 23· it's just ingesting.
24· / / /                                                 24· · · Q.· ·Okay.· All right.· And can that have an
25· / / /                                                 25· effect, a negative effect, on an inmate?

                                                   63                                                        65
·1· · · · · · · · · · · · -oOo-                           ·1· · · A.· ·Of course it can.
·2· · · · · · · · · · ·EXAMINATION                        ·2· · · Q.· ·And can it have even the kind of symptoms
·3· BY MR. MYLAR:                                         ·3· that we saw here with Mr. Crowson?
·4· · · Q.· ·Hi, Dr. LaRowe.· How are you doing?          ·4· · · · · ·MR. SCHRIEVER:· Objection.· Form.
·5· · · A.· ·I'm doing well.· Thank you.                  ·5· Foundation.· Go ahead.
·6· · · Q.· ·Just have a couple questions, just to        ·6· · · A.· ·It would depend on the medication,
·7· clarify a couple of things.                           ·7· certainly.
·8· · · · · ·You were asked by counsel on June 26th and   ·8· · · Q.· ·Sure.
·9· 27th that you did not appear -- it did not appear     ·9· · · A.· ·But yes.
10· in the records that you talked to anyone at the       10· · · Q.· ·All right.· And isn't it true that if a --
11· jail on those days; is that correct?                  11· if an inmate comes into the jail and they've been
12· · · A.· ·I believe that is correct.                   12· in before, because of different drug use or
13· · · Q.· ·And if, in fact, the jail is putting him     13· different things like that, and they've had a
14· on close watch, the medical area in the booking,      14· history of at least a few years of using illegal
15· and there's -- and he's stable and his vital signs    15· drugs, do those present a little bit more difficult
16· continue to be stable, would there be any reason      16· presentation to you, as a physician, in terms of
17· for a nurse or anyone to call you?                    17· trying to deal with and treat an inmate like that?
18· · · A.· ·I, typically, would not be called.           18· · · A.· ·It would, because there are so many
19· · · Q.· ·All right.· And I think you had alluded to   19· variables involved, especially if you're talking
20· this, that you've at least heard of or had some       20· about an individual that has experimented with a
21· experience of inmates getting certain kinds of        21· number of different medications or drugs in the
22· drugs or home brew while they're in the jail.         22· past.
23· · · · · ·Has that been your experience sometimes in   23· · · Q.· ·Uh-huh.· Okay.· All right.· And would they
24· the past?                                             24· be more at risk for some unusual thing happening
25· · · A.· ·Correct.                                     25· potentially?· Can that -- or can that -- can

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 19 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       66                                           68
·1· something unusual happen, in terms of their health,   ·1· They'll go through those symptoms.· But as long as
·2· because of their long-term use of illegal drugs?      ·2· they don't exhibit seizure activity, delirium
·3· · · A.· ·If they've had long-term use of              ·3· tremens, those clear-cut things, we're going to
·4· medications, there are several things that can        ·4· manage them in the facility and do it all the time.
·5· happen.· Most of us have a fair amount of tolerance   ·5· The hospital wants nothing do with this.
·6· to a variety of circumstances, whether --             ·6· · · Q.· ·Okay.
·7· · · Q.· ·Uh-huh.                                      ·7· · · A.· ·So...
·8· · · A.· ·-- it's taking a drug or other insults,      ·8· · · Q.· ·And someone can be in withdrawals and not
·9· having a fever or those sorts of things.· But some    ·9· show any DTs; is that correct, too?
10· people have less -- I'm searching for the right       10· · · A.· ·Oh, correct.· DTs are at the end of the
11· word -- less leeway.· For example, a patient, who     11· spectrum --
12· has borderline dementia, takes a medication.· And     12· · · Q.· ·Uh-huh.
13· their dementia will be unmasked --                    13· · · A.· ·-- of withdrawing.· That definitely can be
14· · · Q.· ·Uh-huh.                                      14· life threatening.
15· · · A.· ·-- because they just don't have the          15· · · Q.· ·Well, when an inmate goes to the
16· leeway --                                             16· hospital -- let's say before they're an inmate.
17· · · Q.· ·Uh-huh.                                      17· · · · · ·When they're just being arrested and they
18· · · A.· ·-- that one of us would have.· So if         18· go straight to the hospital and they're released to
19· there -- if someone has had previous insults, you     19· the jail, is that really any different than a
20· might then unmask other problems, that you might      20· hospital releasing them just to go home?
21· not otherwise see for years down the road.            21· · · · · ·MR. MCGARRY:· Object to form.
22· · · Q.· ·Okay.· In this case, there seem to be at     22· · · · · ·MR. SCHRIEVER:· Join.
23· least some thought of the jail staff that they        23· · · A.· ·It is different.· In this case, there are
24· thought that he was withdrawing.· When you --         24· times when the hospital might actually keep the
25· looking back as to what you only knew then, not       25· patient, if they were going to go home --

                                                   67                                                        69
·1· what you know now, were those reasonable thoughts     ·1· · · Q.· ·Uh-huh.
·2· and information that they might think he's            ·2· · · A.· ·-- or send them to a rehabilitation
·3· withdrawing, based upon the records?                  ·3· facility or something like that.
·4· · · A.· ·It could have been.· You know, that was      ·4· · · Q.· ·Uh-huh.
·5· certainly one of the top options in the               ·5· · · A.· ·But they will send them to us.· So our --
·6· differential.                                         ·6· they're going to expect more care out of us.
·7· · · Q.· ·Okay.· All right.· And if someone just       ·7· · · Q.· ·Uh-huh.· Okay.· All right.· But they don't
·8· starts to exhibit some symptoms of withdrawal in a    ·8· say that in their release at all, do they?
·9· jail, that's not the time necessarily to send them    ·9· · · A.· ·They do not.
10· right off to the hospital, is it?                     10· · · Q.· ·They just say that he's released from the
11· · · A.· ·We deal with withdrawal all the time in      11· hospital?
12· the prison setting.· And in fact, the emergency       12· · · A.· ·Correct.
13· room will send these patients to us, you know, when   13· · · Q.· ·All right.· And do you know if Mr. Crowson
14· it -- when their symptoms become such -- I'll use     14· went to the hospital in this case?
15· alcohol withdrawal as a specific one.· Because it's   15· · · A.· ·I don't know that.
16· the one we see most commonly, and it's easy to        16· · · Q.· ·Okay.· And based upon the information that
17· state clearly.· But when their symptoms become such   17· you had in this case, you did not see any reason to
18· that you think they're on the verge of DTs or even    18· transfer Mr. Crowson to the hospital, until you got
19· if they go into delirium tremens, that can be a       19· the information on July 1st; is that correct?
20· life-threatening event.· And that's when we send      20· · · A.· ·Correct.
21· them back.                                            21· · · · · ·MR. MYLAR:· All right.· I don't have any
22· · · · · ·Otherwise, we deal with a lot of their       22· further questions.
23· symptoms at the time with what we have available.     23· · · · · ·MR. MCGARRY:· Any questions?
24· And usually, it's a Librium taper.· They will have    24· · · · · ·MR. GRAF:· No.
25· the tachycardia, the nausea, the diaphoresis.         25· · · · · ·MR. MCGARRY:· No questions here.

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 20 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       70                                           72
·1· · · · · ·MR. SCHRIEVER:· A couple follow-up           ·1· been seen at the facility before, you could gather
·2· questions.                                            ·2· a lot of data from that.· Breathalyzer possibly
·3· · · · · ·THE WITNESS:· Yes, sir.                      ·3· could be used, too, in that case.· There are
·4· · · · · · · · · · · · -oOo-                           ·4· certain -- you can't test for huffing, so there's
·5· · · · · · · · · · ·EXAMINATION                        ·5· no blood tests for those sorts of things.· So yeah,
·6· BY MR. SCHRIEVER:                                     ·6· you could eliminate certain groups with the correct
·7· · · Q.· ·Mr. Mylar asked you about the options for    ·7· testing.
·8· differential diagnosis, and let's break this down a   ·8· · · Q.· ·And if you were working at the hospital,
·9· little bit.                                           ·9· that would be the standard of care; correct?
10· · · · · ·Differential diagnosis means what?           10· · · A.· ·Working in the hospital emergency room
11· · · A.· ·Well, let's call it your "usual suspect."    11· setting, I would expect it would be.
12· What are your -- what are the most likely             12· · · Q.· ·Okay.· And is there a different standard
13· conditions that would go along with these symptoms?   13· of care in a jail?
14· · · Q.· ·Okay.· And in this case, the usual           14· · · A.· ·It's not a hospital.· It's not an
15· suspects, you said one of the top was withdrawal?     15· emergency room.
16· · · A.· ·Yes.                                         16· · · Q.· ·Okay.
17· · · Q.· ·Okay.· Context is important there, though,   17· · · A.· ·So I would expect there would be a
18· isn't it?                                             18· difference.
19· · · A.· ·It is.                                       19· · · Q.· ·So no tox screens at the jail?
20· · · Q.· ·Because outside the prison, withdrawal       20· · · A.· ·You know, I can't recall that I've done
21· isn't one of the top suspects, is it?                 21· one.· It would have to be sent out, because there
22· · · A.· ·No, it's not.                                22· is no lab at the facility itself.
23· · · Q.· ·In fact, when he went to the hospital and    23· · · Q.· ·You'd agree with me, in the hospital
24· was treated at the hospital, they didn't consider     24· setting, that tox screen is important, because when
25· withdrawal, did they?                                 25· you're dealing with a differential diagnosis, it's

                                                   71                                                        73
·1· · · · · ·MR. MYLAR:· Objection.· Lack of              ·1· useful to eliminate --
·2· foundation.                                           ·2· · · A.· ·It is.
·3· · · Q.· ·Based on your review of the records?         ·3· · · Q.· ·-- certain causes, potential causes?
·4· · · · · ·MR. MCGARRY:· Join.                          ·4· · · A.· ·I would agree with you.
·5· · · A.· ·I don't know that.· I don't know that.       ·5· · · Q.· ·Okay.· That was not done in Mr. Crowson's
·6· They had the advantage in reviewing the record of     ·6· case at the jail, though; right?
·7· having laboratory studies to review, too.             ·7· · · A.· ·No.
·8· · · Q.· ·Right.                                       ·8· · · Q.· ·Okay.· And you'd agree, wouldn't you, that
·9· · · A.· ·So...                                        ·9· one of the reasons that drugs and alcohol was a
10· · · · · ·For example, they had ammonia studies that   10· suspected cause was because he was in prison or in
11· they could do arterially there; correct?              11· jail?
12· · · A.· ·Yes.· Absolutely.                            12· · · A.· ·That is a population we take care of.
13· · · Q.· ·So -- and if a person comes in off the       13· · · Q.· ·In your interactions with Mr. Johnson, was
14· street in the hospital -- and you've had experience   14· it your impression that Mr. Johnson thought the top
15· in a hospital, so this is -- I think is a fair        15· suspect was drug or alcohol withdrawal?
16· question -- not knowing what they do for work, not    16· · · A.· ·It was a consideration, but it was --
17· responding to -- with multiple words to questions,    17· there was always a question of what else might be
18· appearing dazed and confused, you're going to start   18· going on with him.· And that's one of the reasons
19· looking at insults to the brain in some way as the    19· we moved him to the booking, was to keep an eye.
20· top suspect, wouldn't you?                            20· Because it was not clear-cut.· You know, the other
21· · · A.· ·I would actually still look at drug use.     21· things that we had to look at.
22· · · Q.· ·Okay.· And what would you do to look at      22· · · · · ·You know, at some point, psychosis has to
23· the drug use?                                         23· start somewhere.· You know, you have to have that
24· · · A.· ·Well, I would do a tox screen.· I'd review   24· initial event.· So you always wonder about someone
25· previous records, you know.· If the individual's      25· that might have had previous drug use, because we

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 21 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       74                                           76
·1· see so much psychiatric ailments, as a result of      ·1· · · A.· ·No.· If there's an -- if there's a thought
·2· that.· They have to -- they have to start             ·2· that we need to transfer them, we always err on the
·3· somewhere.· So that was certainly one issue that we   ·3· side of transporting.
·4· thought about.                                        ·4· · · Q.· ·And Mr. Borrowman did?
·5· · · · · ·Infection also is something that you worry   ·5· · · A.· ·He did.
·6· about with confusion.· So I would have dearly loved   ·6· · · Q.· ·Have you spoken with either of them, or do
·7· to have had the CBC to look at that.· We did check    ·7· you have any knowledge as to why they viewed this
·8· the chest x-ray.· No signs or symptoms of a urinary   ·8· situation so differently?
·9· tract infection.· So you know, there were a number    ·9· · · A.· ·I have not.· On review of the records,
10· of things we were looking at.· It was not             10· even in Ryan Borrowman's case, I didn't see the
11· clear-cut.                                            11· vital signs there.· I -- it was more of a gestalt
12· · · Q.· ·Okay.· What indications did you see there    12· on his part, I think, that the patient was doing
13· wasn't any sign of a urinary tract infection?         13· poorly.· There may have been vital signs recorded;
14· · · A.· ·Well, typically, in a male, they're pretty   14· I just didn't see them.· But if he's going to tell
15· aware of that.· You know, that's why STDs are         15· me the patient needs to go, I'm sending him.
16· detected more easily in men.· And women can have an   16· · · Q.· ·Do you know what the results of the chest
17· STD that they're not aware of at all for awhile.      17· x-ray were?
18· And I have seen a number of female patients with      18· · · A.· ·They were negative, I believe, in that
19· urinary tract infections that have gone to the        19· there was no pathologic process noted.
20· point of sepsis before it's ever recognized.          20· · · Q.· ·No signs of infection either; right?
21· · · Q.· ·So let's go -- let's just do this real       21· · · A.· ·No, there was not.
22· quickly.                                              22· · · Q.· ·Okay.· You talked about -- with
23· · · · · ·When you're dealing with differential        23· Mr. Mylar's questions, you talked about seizures,
24· diagnosis, the first step, rather than determining    24· seizure activity, being a sign of withdrawal; is
25· what the cause of the symptoms is, is to eliminate    25· that correct?

                                                   75                                                        77
·1· other causes; right?                                  ·1· · · A.· ·It can be, yes.
·2· · · · · ·So you've got a checklist, and your          ·2· · · Q.· ·No indication of seizure activity with
·3· checklist was alcohol withdrawals, infections,        ·3· Mr. Crowson; right?
·4· urinary tract infections, respiratory issues.         ·4· · · A.· ·There was none noted.
·5· · · · · ·What else am I -- what else am I missing?    ·5· · · Q.· ·Okay.· What is the jail policy as to when
·6· · · A.· ·Possibly psychosis.                          ·6· a patient should be transported to an emergency
·7· · · Q.· ·Okay.· Did encephalopathy ever make it       ·7· room?
·8· onto the radar?                                       ·8· · · A.· ·I'm not aware of any set policy.· There
·9· · · A.· ·It did not.· It did not.                     ·9· may be.· I'm not aware of one.· It, usually, is
10· · · Q.· ·Okay.· That's in large part because it       10· based on a discussion between the nursing staff and
11· didn't get onto Mr. Johnson's radar to be conveyed    11· myself.
12· to you; right?                                        12· · · Q.· ·Okay.
13· · · A.· ·Well, also, we didn't have -- I didn't       13· · · A.· ·Our unwritten policy, you know, is protect
14· have at my disposal the previous admissions.· And     14· the patient, protect our license.
15· in fact, from reviewing the chart, I think this was   15· · · Q.· ·What role did Mr. Crowson's prior drug use
16· the first time he had been diagnosed with hepatic     16· play in his encephalopathy?
17· encephalopathy.· I'd -- you know, he'd come in with   17· · · · · ·MR. MCGARRY:· Object to form.
18· a mult -- on review of previous hospitalizations,     18· · · A.· ·It could have played a huge role in his
19· he'd come in with a number of other things, you       19· hepatic encephalopathy.· You're not going to
20· know, and actually been in the ICU and whatnot.       20· develop hepatic encephalopathy de novo.· You have
21· But maybe I missed it, but I didn't see hepatic       21· to have injured your liver to the point where it's
22· encephalopathy noted before.                          22· in a tenuous situation, where one more insult can
23· · · Q.· ·Mr. Johnson didn't give you any indication   23· tip you over the edge where your body is not
24· he thought Mr. Crowson should be transferred to the   24· able -- where your liver is not able to eliminate
25· ER, did he?                                           25· the ammonia, which is typically what we see go.

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 22 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       78                                           80
·1· · · · · ·And that can happen in various               ·1· investigating those other potential causes?
·2· circumstances.· For example, IV drug users, you       ·2· · · · · ·MR. MCGARRY:· Object to form.· Incomplete
·3· know, you always have to consider the possibility     ·3· hypothetical.
·4· of hepatitis C or hepatitis B.· Genetic things like   ·4· · · · · ·MR. MYLAR:· And also calls for
·5· sclerosing cholangitis, injury to the liver based     ·5· speculation.· I join in those.
·6· on alcoholic consumption or alcoholic cirrhosis,      ·6· · · A.· ·That one -- that one's hard to say. I
·7· nonalcoholic steatohepatitis or NASH syndrome.· So    ·7· think it depends on findings while you're observing
·8· usually, there has to be an injury, either            ·8· them.· If they're safe, in that they're taking
·9· infectious, toxic, like alcohol, or genetic.· Those   ·9· nourishment, they're drinking water, they're not
10· are the typical ones that we'll see.                  10· harming themselves, I think those all play a role.
11· · · Q.· ·All right.· Hepatitis C, potential           11· If they're stable, in that their situation is not
12· contributing factor?                                  12· deteriorating, I think it's fine to continue to
13· · · A.· ·Of course, yes.                              13· watch and gather information.
14· · · Q.· ·Are you aware that Mr. Crowson was           14· · · Q.· ·Okay.· Let me give you a -- I'll represent
15· diagnosed with hepatitis C?                           15· to you what a note says, and you can use this.· And
16· · · A.· ·I was not, and on his intake form, he --     16· then I'll give you a question after.
17· on review, in my 20/20 hindsight, he -- I believe     17· · · A.· ·Okay.
18· he did not note that to the staff.                    18· · · Q.· ·My representation is that one of the notes
19· · · Q.· ·Any indication from Mr. Johnson that he      19· says that a deputy gave Mr. Crowson his clothes and
20· was aware that he had hepatitis C?                    20· told him to get dressed.· Mr. Crowson put his
21· · · A.· ·I don't recall that.                         21· underwear on his head.
22· · · Q.· ·Any indication from Mr. Johnson's notes or   22· · · A.· ·Okay.
23· from your conversation with him that there was the    23· · · Q.· ·Is that something that would be -- that
24· possibility of a prior insult to the liver that       24· you would look at to determine whether or not
25· could lead to hepatic encephalopathy?                 25· there's a serious issue happening?

                                                   79                                                        81
·1· · · A.· ·Not that I recall.                           ·1· · · · · ·MR. MCGARRY:· Object to form.
·2· · · Q.· ·If a tox screen had been done and drugs      ·2· · · · · ·MR. MYLAR:· Objection.· Also calls for
·3· and alcohol were eliminated as causes of this, what   ·3· speculation.· Also lack of foundation.
·4· would your next step have been?                       ·4· · · A.· ·That's not an unusual occurrence.· We deal
·5· · · · · ·MR. MCGARRY:· Objection.· Object to form.    ·5· with a lot of psychological illness there.· In
·6· Calls for speculation.                                ·6· today's day and age, the prison systems house the
·7· · · · · ·MR. MYLAR:· Join.                            ·7· mentally ill.· They can't help but commit a crime
·8· · · · · ·THE WITNESS:· I probably would have done     ·8· when they're on the outside.· So we see that type
·9· the same thing.· I would have watched, you know, as   ·9· of thing a fair amount.
10· long as the vital signs were stable.· Because we do   10· · · Q.· ·Okay.· And if a nurse asked him to take
11· see confusion and agitation very commonly out         11· deep breaths and he was unable to follow that
12· there.· So I think the next step -- now, this is      12· simple of an instruction, is that a serious
13· purely speculative, you know, and so I can only       13· symptom?
14· speak to what we've done in the past.· I would have   14· · · · · ·MR. MCGARRY:· Same objections.
15· continued observation, continued gathering vital      15· · · · · ·MR. MYLAR:· Join.
16· signs and trying to get more information.· Might      16· · · A.· ·Once again, it is related to his degree of
17· have had him evaluated by mental health people out    17· confusion.· We've had people weaponize excrement in
18· there, might have considered, "Gosh, is this an       18· the prison.· So I -- if you're going to throw a
19· individual where we should look at using one of the   19· bomb, an excrement bomb, you know, that's fairly
20· psychotropic drugs?· You know, is this the            20· serious.· But we don't send them to the hospital
21· beginning of his psychosis or schizophrenic-like      21· for that.
22· ailment?"· I don't know.                              22· · · Q.· ·Okay.· But my question was:· Inability to
23· · · · · ·MR. SCHRIEVER:                               23· follow simple instructions, such as take a deep
24· · · Q.· ·How many days is it reasonable to keep a     24· breath?
25· person in a dazed, confused state without             25· · · A.· ·These people don't follow those

                                       J. Elizabeth Van Fleet, RPR, CCR
                                       DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 23 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe
                                       82                                           84
·1· instructions either.· We see that all the time.         ·1·   · · · · · · · REPORTER'S CERTIFICATE
                                                            ·2
·2· It's not uncommon.                                      ·3·   STATE OF UTAH· · · · )
                                                            · ·   · · · · · · · · · · ·)· ss
·3· · · Q.· ·In a hospital setting, those would be          ·4·   COUNTY OF WASHINGTON )
·4· viewed differently, though; correct?                    ·5
                                                            ·6·   · · · · ·I, J. ELIZABETH ROBISON, Registered
·5· · · A.· ·They would be.· They would be.· It's a         · ·   Professional Reporter, Washington County, State of
·6· tough situation, because we have individuals that       ·7·
                                                            ·8·
                                                                  Utah, do hereby certify:
                                                                  · · · · ·That I reported the taking of the
·7· are noncompliant.· Oftentimes, there is the issue       · ·   deposition of the witness, DR. JUDD LAROWE,
                                                            ·9·   commencing on Wednesday, June 6, 2018, at the hour
·8· of secondary gain through their actions, and it         · ·   of 9:03 A.M.
·9· makes the whole medical evaluation process that         10
                                                            · ·   · · · · ·That prior to being examined, the witness
10· much more difficult.                                    11·   was by me duly sworn to testify to the truth, the
11· · · · · ·MR. SCHRIEVER:· All right.· Thank you,         · ·
                                                            12
                                                                  whole truth, and nothing but the truth.

12· Dr. LaRowe.· I don't have anything else.                · ·   · · · · ·That I thereafter transcribed my   said
                                                            13·   shorthand notes into typewriting and that   the
13· · · · · ·MR. MYLAR:· I don't have any questions.        · ·   typewritten transcript of said deposition   is a
14· · · · · ·MR. MCGARRY:· We'd like the opportunity to     14·   complete, true and accurate transcription   of my
                                                            · ·   said shorthand notes taken at said time.
15· review and sign.· If you'll send it to me, I'll get     15
16· it to Dr. LaRowe.                                       · ·   · · · · ·I further certify that I am not a relative
                                                            16·   or employee of an attorney or counsel of any of the
17· · · · · ·MR. MYLAR:· And I would like a electronic      · ·   parties, nor a relative or employee of any attorney
18· version, as well as a minuscript.                       17·   or counsel involved in said action, nor a person
                                                            · ·   financially interested in the action.
19· · · · · ·MR. MCGARRY:· Send me everything.· Just        18
                                                            · ·   · · · · ·IN WITNESS WHEREOF, I have hereunto set my
20· anything you can bill for to make up for those          19·   hand in my office in the County of Washington,
21· thousand burpies you missed today.                      · ·   State of Utah, this _____ day of _________________,
                                                            20·   2018.
22· · · · · ·(The deposition concluded at 11:00 A.M.)       21
23                                                          22
                                                            · ·   · · · · · · · · · ·________________________________
24                                                          23·   · · · · · · · · · ·J. Elizabeth Robison, RPR, CCR
                                                            24
25                                                          25

                                                       83
·1·   · · · · · · ·CERTIFICATE OF DEPONENT
·2·   PAGE· · ·LINE· · ·CHANGE· · · · · ·REASON
·3·   ___________________________________________________
·4·   ___________________________________________________
·5·   ___________________________________________________
·6·   ___________________________________________________
·7·   ___________________________________________________
·8·   ___________________________________________________
·9·   ___________________________________________________
10·   ___________________________________________________
11·   ___________________________________________________
12·   ___________________________________________________
13·   ___________________________________________________
14·   ___________________________________________________
15·   · · · · · · · · · · · *****
16·   · · I, DR. JUDD LAROWE, deponent herein, do hereby
· ·   certify and declare under penalty of perjury the
17·   within and foregoing transcription to be my
· ·   deposition in said action; that I have read,
18·   corrected and do hereby affix my signature to said
· ·   deposition.
19
· ·   · · · · · · · · · · · · · _______________________
20
· ·   · · · · · · · · · · · · · Deponent
21
· ·   · · Subscribed and sworn to before me this _______
22·   day of ___________, 2018.
23
24·   · · ·________________________________________
25·   · · ·Notary Public


                                           J. Elizabeth Van Fleet, RPR, CCR
                                           DepomaxMerit Litigation Services                                             YVer1f
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 24 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe

                                                           acid 35:4                     anxiety 53:25
              -                            5               acidotic 16:19                Apparently 36:22
                                                           action 38:10                  appearing 71:18
 -ooo- 3:7 63:1 70:4          50-anything 18:18
                                                           actions 82:8                  area 39:15 63:14
                              501 18:17,18,23 20:3,7,9
                                                           activity 68:2 76:24 77:2      areas 8:5
              1               58 21:15
                                                           actual 9:22                   argue 47:7
                              5:45 55:18
 100 21:19                                                 add 36:16                     arrangement 10:8
 10:52 55:17 57:5                                          addicted 28:4                 arrested 22:10 49:19
                                           6                                              68:17
 11:00 82:22                                               addiction 53:3
                                                           addition 25:10 40:15 58:5     arterial 35:6,10
 125 21:7                     6-25-14 21:5
                                                           additional 57:2               arterially 35:9 71:11
 140 41:8 50:25               6-25-2014 25:5 33:15
                                                           adjacent 39:15                assessment 16:22
 15 61:11                     6-26 24:1
                                                           administered 56:9             assistant 12:4,16 41:4
 1664 6:6                     6-27 24:1
                                                           admission 53:11               assume 26:17 51:25
 17 6:15                      6-28 50:14
                                                           admissions 75:14              asterixis 33:24
 1st 45:4 69:19               6-28-14 19:1 24:9 26:16,20
                                                           advantage 71:6                Ativan 41:14,19,20 42:1,
                              6-29 49:25 55:16 56:14                                      18,23,24 43:17 53:7,8,11,
              2               6-29-14 51:5                 affect 22:13,16                17,24 55:2
                              6-29-2014 44:19 55:1         age 6:15 81:6                 attempted 19:5,6
 20 21:22                                                  aggressive 46:21 50:8
                              6-30 55:16,17 57:5                                         attorney 4:6
 20/20 33:18 78:17                                         agitated 27:8 28:17 34:4
                              60 21:19                                                   audibly 4:20
 2001 7:19                                                  46:2 48:12
                              6:05 55:16                                                 auditory 31:1 45:21 48:1
 2002 7:20 9:21                                            agitation 27:3 31:3 34:13,     50:19
                              6:34 55:17                    21 41:22 42:13 45:20 46:3,
 2014 12:1 41:6 45:4,12                                                                  August 11:13
                                                            17 47:4,11,14 53:21,25
 24 54:19 55:12                            7                79:11                        aware 29:17,22 44:1
 24/7 11:2                                                 agree 32:7,12 46:9,11 50:4     45:16,19 48:20 50:6,20,21,
                                                            64:14 72:23 73:4,8            23 64:10 74:15,17 77:8,9
 25 55:13 56:6                7-1 55:18                                                   78:14,20
 25th 22:20 23:7 44:3 45:12   7-1-2014 25:5 33:15          agreeing 46:12
                                                                                         awareness 53:18
 26 55:13 56:6                72 28:9 30:16                ahead 12:13 28:8 31:14
                                                            32:24 65:5                   awhile 74:17
 26th 63:8                    73 22:5                                                    awry 3:23
 27th 63:9                    78 21:7                      ahold 60:6
 28th 39:8 51:9               7:48 41:7 51:5               aided 53:12
                                                           ailment 79:22                               B
 29th 39:10 41:6,11 44:1
  46:5 50:25 54:9                          9               ailments 60:18 74:1           back 6:17 13:8 16:6 37:2
 2:07 26:20                                                Alan 7:14                      55:25 57:8 66:25 67:21
                              90 22:2                      alcohol 8:10 30:14 42:3,      background 4:14 6:18
              3               99 22:2                       20,22 43:6 45:17 46:18       balance 35:4
                                                            51:20 52:10,15 53:22,23
                              9:43 46:6                     67:15 73:9,15 75:3 78:9      base 35:4
 30 39:18 43:13                                             79:3                         based 32:12 48:25 67:3
 30th 44:24 45:2 54:12                     A               alcoholic 53:5 78:6            69:16 71:3 77:10 78:5
 3:23 23:7                                                 allergy-type 60:20            basically 6:14
 3:36 44:19                   A.M. 41:7 55:17 82:22                                      basis 8:2 27:23
                                                           alluded 63:19
 3:39 55:1                    ability 38:12 60:9                                         Bates 20:11
                                                           ammonia 34:15 35:8
                              Absolutely 61:10 71:12        71:10 77:25                  beginning 79:21
              4               abuse 59:20                  amount 10:14 43:9 66:5        Benedict 12:6
                              abused 59:25                  81:9
                                                                                         benzodiazepine 41:23,25
 40 21:1                      access 10:18,20 29:7,12,     Amy 12:6,7,9,21                42:16,19 43:7 53:8,14
 44 20:5 21:1 54:19 55:12      14                          answering 4:20                big 53:25
  56:6                        accurate 19:25               answers 5:14 49:20            bill 82:20
                              achieve 43:7                 anticipate 5:7                Billings 56:23



                                          J. Elizabeth Van Fleet, RPR, CCR                        Index: -ooo-–Billings
                                          DepomaxMerit Litigation Services
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 25 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe

 bit 4:11 17:24 21:18 30:10     25 34:7,12 39:6 42:24      communicate 10:23             coordinate 59:4,15
  42:16 46:11,14 65:15 70:9     53:16,21 66:22 68:23       communications 15:12,         coordination 10:2
 block 44:12 57:16              69:14,17 70:14 72:3 73:6    14
                                76:10                                                    Coremr 18:11,24 25:25
 blood 13:25 16:8,16,21                                    compartments 57:15             33:6 56:7 62:7
  18:4,5,6,9,10 19:3 21:7,11   cases 43:8
                                                           complaint 31:16               corps 6:24 61:10
  26:17 27:2,3,7 30:6 35:3,6   casual 4:24
  50:11 51:10,12 52:8,15                                   complaints 17:8 58:8,22       correct 9:24 24:18 26:5
                               CBC 16:15 19:2 74:7          60:14                         32:5 33:7,8 37:20 39:4
  59:9 72:5
                               cell 11:1                   complete 16:15                 40:1,14,17,23 41:4,25
 board 38:1                                                                               45:14 48:18,19 49:14,15
                               Center 32:5,18 33:6         completion 7:7
 body 77:23                                                                               50:3 51:17 56:21 61:15,24,
                               cessation 30:16             compliant 57:6                 25 62:2 63:11,12,25 68:9,
 bomb 81:19
                               chance 4:5,7                                               10 69:12,19,20 71:11 72:6,
 book 56:4,5                                               complicating 52:20             9 76:25 82:4
                               change 27:5                 comprehensive 16:16
 booking 14:3 29:19 39:14,                                                               correctional 56:25 59:21
  15,16 40:21 44:2,9,16        changed 14:6                 35:6
  58:17 63:14 73:19                                                                      Corrections 4:15 8:8
                               characterized 50:12         computer 62:10
 borderline 66:12              chart 75:15                 concern 64:5                  Coumadin 3:22
 Borrowman 11:5,6,11,15                                                                  counsel 63:8
                               charting 18:11              concerned 22:15
  12:1 14:5 15:19,20 37:12
                               cheat 57:24                 concluded 82:22               count 16:16
  49:7,8 51:1 62:1 76:4                                                                  County 9:13
 Borrowman's 45:4 76:10        check 39:18 40:5 74:7       condition 8:24 9:1 32:19
                               checking 40:24               57:2 61:24                   couple 56:3 63:6,7 70:1
 bottom 18:16 20:2,4                                                                     court 4:25
                               checklist 48:15 58:18       conditions 70:13
 box 23:6                       75:2,3                     confinement 29:18             cover 32:14
 BP 26:17                                                                                covers 11:3
                               chest 13:25 17:11,14 18:1   confused 22:16 27:11
 brain 8:13,19,21 36:2          74:8 76:16                  28:16 38:20 46:4 48:18       create 48:14
  71:19                                                     49:16 55:2 71:18 79:25
                               child 61:4                                                crime 81:7
 break 5:9 46:10,14 55:24      choice 62:4                 confusion 13:21 31:3
  56:2 70:8                                                 33:23 45:21 46:9 48:4        criteria 45:16 46:8
 breakfast 49:17               cholangitis 78:5             49:14,23 50:3,18 53:13,20,   critical 38:13
                               circumstances 66:6 78:2      22 74:6 79:11 81:17          critique 36:19
 breath 34:2 81:24
                               cirrhosis 78:6              Confusions 48:4               Crowson 3:11,12 13:12
 Breathalyzer 72:2
                               clarification 38:22         connected 28:15                22:20 24:23 25:16,18 26:3,
 breaths 50:15 81:11                                                                      13,15 29:11 33:14 37:19
                               clarify 63:7                consideration 73:16
 brew 51:24 63:22                                                                         39:12,13 44:2,20 45:2 46:2
                               classic 46:24 47:19         considered 79:18               48:15 51:21 53:2 54:5 65:3
 briefly 10:7
                               clear-cut 14:2 68:3 73:20   consistent 32:2 42:12          69:13,18 75:24 77:3 78:14
 broad 8:4 32:14 47:15          74:11                                                     80:19,20
                                                           consultant 9:25
 burpies 82:21                                                                           Crowson's 12:22 32:19
                               clearance 58:25 59:1        consultative 59:12             37:18,23 57:2 61:12,24
                               climbing 47:18              consumption 78:6               73:5 77:15
              C
                               clinic 7:13,22              contact 11:24 16:1,4 58:9     crushed 64:21
 call 10:25 11:1 13:19 14:4,   clinical 32:13              contacted 22:21 24:2,4,6,     currency 58:2
  13,16,17 16:7 24:17 31:2     close 39:19 63:14            8,14 39:7                    current 25:10 58:21,22
  39:11,22 41:10 44:16 59:4,                               contained 31:18
  9 63:17 70:11
                               closer 14:3
                               clothes 80:19               Context 70:17                              D
 called 28:12 33:24 51:2
  58:6 63:18                   clue 17:10,25 25:8 26:10    continue 63:16 80:12
                                35:4                       continued 79:15               D-102 6:6
 calling 59:16
 calls 13:2 16:4 79:6 80:4     clues 16:11 17:2            continuing 48:24              D-O-L-G-N-E-R 22:12
  81:2                         CMP 19:2                    continuous 60:16              daily 16:5 40:11,13 41:4
 calm 42:16                    collected 59:7              contractor 10:1,7,17          damage 35:22
 capital 6:1                   column 26:5                 contribute 27:9               data 72:2
 cardiology 7:12 12:20         commit 81:7                 contributing 78:12            date 9:20,22 54:20
 care 10:1 40:2 59:12,16       common 8:5 29:4 60:19       conversation 4:23 78:23       dates 62:8,11
  60:22 69:6 72:9,13 73:12      64:5
                                                           conveyed 75:11                day 11:25 24:14 25:1,5
 case 3:20,22 4:12,17 8:22     commonly 67:16 79:11                                       26:19 43:19 60:17 81:6
  12:22 14:1 15:13,15,20,22,
                                                           cooperation 18:7



                                         J. Elizabeth Van Fleet, RPR, CCR                              Index: bit–day
                                         DepomaxMerit Litigation Services
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 26 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe

 days 24:3 27:12 30:18 36:8    diaphoresis 28:19,20                                       EXAMINATION 3:8 63:2
  43:22,24 50:1 54:6,10         30:5 67:25                               E                 70:5
  63:11 79:24                  difference 72:18                                           examined 3:6
 dazed 27:11 38:19 49:16       differential 52:2 67:6        earlier 44:11                examining 32:11
  71:18 79:25                   70:8,10 72:25 74:23          ears 14:25 45:15             exams 60:15
 de 77:20                      differently 76:8 82:4         easier 62:20                 excellent 4:6
 deal 6:13 8:2,10 28:1 60:19   difficult 42:21 43:5 65:15
  65:17 67:11,22 81:4                                        easily 74:16                 exception 57:4
                                82:10
 dealing 33:25 72:25 74:23                                   easy 67:16                   excrement 81:17,19
                               difficulties 13:21
 dearly 74:6                                                 edge 77:23                   Excuse 48:22
                               difficulty 37:17
 decade 4:3                                                  edges 5:15                   exhibit 49:13 67:8 68:2
                               dilated 23:7,17,18,22
 decide 57:20                                                educational 6:18             exhibiting 27:10 48:17
                               direct 18:15
 decision 23:1                                               effect 24:7 53:14,17 64:25   expect 17:23 42:17 43:3,
                               directly 29:19                                              18 69:6 72:11,17
 declare 58:5                                                effects 27:18
                               director 9:23 10:4                                         expected 17:13
 declined 19:9,17                                            elected 14:8
                               discussed 15:22,25 31:5                                    experience 61:6,23 63:21,
 decrease 53:20,21,22           45:7                         electrolytes 16:21
                                                                                           23 71:14
 deep 50:15 81:11,23           discussing 15:22              electronic 26:8 82:17
                                                                                          experimented 65:20
 deficient 34:17,18            discussion 77:10              elephants 47:20
                                                                                          expert 3:21
 degree 81:16                  disease 6:13 31:25            elevated 26:18 27:2 30:6
                                                              41:7                        explain 17:19
 delirium 30:17,23 31:7,23     disoriented 49:20                                          extended 29:18
  67:19 68:2                                                 elevation 27:3,6
                               disposal 75:14                                             extension 7:13
 delivered 55:7                                              eliminate 72:6 73:1 74:25
                               distribution 54:14             77:24                       extent 61:22
 delivering 60:21              Dixie 6:6 12:19 32:4,18       eliminated 79:3              eye 73:19
 dementia 66:12,13              33:6 52:18
                                                             Elko 7:6,8                   eyes 14:25 45:15
 department 4:15 7:12 8:8      doctor 23:14 36:20 40:4,
  10:2 39:2                     12 41:3                      emergency 14:9 38:11
                                                              39:2 58:6,24 67:12 72:10,                F
 depend 65:6                   doctors 52:18                  15 77:6
 depends 52:9 55:6 80:7        Dolgner 22:11                 employees 10:22              Facetime 24:20
 deposed 37:11                 door 6:14                     encephalopathy 8:23 9:5      facilities 59:22
 deposition 3:14,16 4:7,22     dose 54:12,25                  32:2,8 33:19,21 34:1,9,17
  9:11 82:22                                                  35:2,15,21 36:7 52:21       facility 11:17 56:25 68:4
                               draw 9:8 18:6,9,10 35:10       53:6,15 75:7,17,22 77:16,    69:3 72:1,22
 deputies 22:11 39:18           50:11                         19,20 78:25                 fact 14:22 15:21 19:20
 deputy 39:22 80:19            drawn 18:5 35:9               end 68:10                     23:10,12 29:23 37:1 53:10
 describe 46:18 47:21          dressed 80:20                                               57:4 61:8 63:13 67:12
                                                             ensure 57:22 58:3             70:23 75:15
  57:12                        drinking 80:9                 ensures 39:20                factor 52:20 78:12
 Desert 7:1                    Drive 6:6                     enter 26:9                   facts 29:20,21
 detail 50:12                  DRMC 9:12                     entirety 6:25                fair 33:1,2 49:4 66:5 71:15
 detected 74:16                drug 8:10 27:19,21 28:5       entries 62:8,11               81:9
 deteriorating 80:12            29:5 42:13 52:7,9 60:3,4
                                65:12 66:8 71:21,23 73:15,   entry 21:5                   fairly 9:7 29:3 81:19
 determine 52:6 80:24
                                25 77:15 78:2                ER 45:5 58:23 59:1 75:25     fall 34:5 47:2,10 48:11 54:3
 determining 74:24
                               drugs 29:12 51:20 52:15       err 76:2                     fallen 25:9
 develop 27:22 60:22 77:20      63:22 65:15,21 66:2 73:9
                                79:2,20                      evaluate 47:24 58:8 59:2     falls 8:3 10:4
 developed 53:3
                               Ds 6:2                        evaluated 79:17              familiar 8:18,20,24 9:1
 diabetes 6:13                                                                             39:23
                               DTS 30:25 67:18 68:9,10       evaluating 14:18
 diagnose 35:1                                                                            family 42:2 53:9
                               due 9:5                       evaluation 16:12 17:7
 diagnosed 75:16 78:15                                        26:15 45:6 58:14 82:9       fasting 16:21
 diagnosing 33:20 45:17        duly 3:4
                                                             event 27:24 67:20 73:24      fax 10:25 13:5,7,8
 diagnosis 17:16 32:7,13,      duration 29:3
                                                             events 4:17 13:15            faxes 10:25
  15,20 33:14 37:8 60:10,11,
  12 70:8,10 72:25 74:24                                     evidence 19:12               fee 10:9,11
 diagnostic 17:1 34:25                                       exact 9:20                   feel 14:1 36:20
  46:8


                                          J. Elizabeth Van Fleet, RPR, CCR                            Index: days–feel
                                          DepomaxMerit Litigation Services
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 27 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe

 felt 38:4                       15,19 37:22 39:22 41:17     hoping 17:10 41:20            independent 13:10,14
 female 74:18                    42:25 57:8 58:2 60:13       hosp 25:6                      19:14
                                 75:23 80:14,16                                            independently 13:24
 fetor 34:2                                                  hospital 7:7 35:11 39:24,
                                glucose 22:5                  25 40:3,19 53:7,11 67:10     indicating 22:19
 fever 66:9
                                good 39:20 42:13 60:15        68:5,16,18,20,24 69:11,14,   indication 37:22 50:10,19
 files 13:10,12                                               18 70:23,24 71:14,15 72:8,
                                gosh 61:11 79:18                                            51:19 75:23 77:2 78:19,22
 find 4:7,12 18:14 19:23                                      10,14,23 81:20 82:3
  54:18                         GRAF 69:24                                                 indications 74:12
                                                             hospitalizations 75:18
 finding 21:21 27:9 33:24       Grand 6:21                                                 individual 17:13 21:20
                                                             hospitalized 40:10             58:16 59:23 65:20 79:19
  34:1                          great 61:10
                                                             hospitals 39:24               individual's 71:25
 findings 46:20 80:7            group 12:20
                                                             hour 10:10 11:23,24 43:14     individuals 9:7 34:3 43:23
 fine 5:4,14 19:24 80:12        groups 72:6
                                                             hourly 36:21 42:23             53:8 82:6
 firsthand 5:17                 guess 51:8,15
                                                             hours 28:9 30:16              infection 17:19 58:12
 fishing 47:22                                                                               74:5,9,13 76:20
                                                             house 81:6
 fit 46:7                                   H                                              infections 60:19 74:19
                                                             huffing 72:4
 fixed 23:18                                                                                 75:3,4
                                half 11:24                   huge 43:9 48:11 77:18
 flat 10:9,11                                                                              infectious 78:9
                                half-life 30:8               huh-uh 4:25
 follow 17:2 81:11,23,25                                                                   information 20:22 29:15
                                hallucination 45:21 47:10    hypertension 28:19              31:18 33:3,5 44:21 45:1
 follow-up 39:20 59:14                                                                       59:6,10 67:2 69:16,19
  70:1                          hallucinations 31:1,2        hypothetical 27:15 36:18
                                 47:16 48:2 50:20,22          40:8 80:3                      79:16 80:13
 form 28:7 30:3 31:10,14                                                                   informed 23:9,11
   35:16,23 36:10 40:7 64:12,   handed 56:3
   14 65:4 68:21 77:17 78:16    happen 58:4 66:1,5 78:1                     I              ingest 64:15
   79:5 80:2 81:1                                                                          ingesting 64:23
                                happened 12:2 26:23
 fortunately 33:18                                           ice 47:22                     initial 42:25 73:24
                                happening 65:24 80:25
 Forty-four 20:5                                             ICU 75:20                     Injection 64:19
                                hard 61:2 80:6
 found 32:9                                                  idea 16:18,19 26:6 29:24      injured 77:21
                                harm 59:25 60:1,5             58:20
 foundation 32:10,23 36:1,                                                                 injuries 8:14,19,21
   10 65:5 71:2 81:3            harming 80:10                identifying 37:17
                                head 8:13 80:21                                            injury 36:2 78:5,8
 fracture 59:13                                              IHC 7:16
                                heading 47:2,3                                             inmate 3:11 38:25 39:11
 frame 25:19,20 43:3 44:5                                    ill 81:7                        57:23 58:2 59:12 64:8,25
 free 36:20                     health 66:1 79:17            illegal 65:14 66:2              65:11,17 68:15,16
 front 18:13 21:3               healthcare 57:11             illness 81:5                  inmates 10:2 12:25 29:7
 fruity 34:2                    heard 63:20 64:2             IM 41:15 55:2                   41:4 51:24 57:16,19,24
                                heart 6:13 12:19 41:7 48:8                                   58:5,8 63:21 64:3,4,7,17,
 full 7:3                                                    imagine 11:7                    21
 function 16:20                 helped 12:4                  immediately 39:15             insight 57:2 60:23 61:23
                                helpful 51:11                impact 53:16                  insomnia 54:4
              G                 hepatic 33:25 34:16 53:6,    important 27:5 50:17
                                 15 75:16,21 77:19,20                                      instruction 81:12
                                                              70:17 72:24
                                 78:25                                                     instructions 81:23 82:1
 gain 82:8                                                   impossible 52:1
                                hepaticus 34:2                                             insult 77:22 78:24
 gas 35:7                                                    impression 73:14
                                hepatitis 78:4,11,15,20                                    insults 66:8,19 71:19
 gather 72:1 80:13                                           improvement 43:21
                                heroin 29:25 30:1,4,8 42:6                                 intake 58:15 78:16
 gathering 79:15                                             in-depth 45:6
                                Hey 16:25 39:11 60:25                                      interact 57:18
 gave 47:17 49:20 80:19                                      Inability 81:22
                                higher 17:24                                               interactions 14:12 15:5
 general 6:23 7:7 9:6 17:1,                                  incarcerated 29:9 39:3          73:13
  7,15                          hindsight 33:18 78:17
                                                             incarceration 31:7            interested 7:16 23:13
 generalization 17:6            hired 7:11
                                                             include 9:14,16               internal 6:12 7:3 8:4
 generally 35:10 42:13          histories 58:16
                                                             including 28:18               internship 6:21
 genetic 78:4,9                 history 58:21 60:14 65:14
                                                             Incomplete 27:14 36:18        interpret 5:1
 George 6:7 7:13,25             hold 20:18 50:11              40:7 80:2
                                home 63:22 68:20,25                                        interpretation 52:24 53:1
 gestalt 76:11                                               increase 53:18
                                hope 43:20,24                                              Intromuscularly 41:16
 give 16:17,19 30:12 34:13,                                  increased 48:8


                                           J. Elizabeth Van Fleet, RPR, CCR                 Index: felt–Intromuscularly
                                           DepomaxMerit Litigation Services
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 28 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe

 investigating 52:4 80:1        58:1 65:2                     67:22 72:2 81:5              meth 42:15
 involve 3:20                  kinds 63:21 64:17             loved 74:6                    methamphetamine 28:3,
 involved 9:18 23:1 29:14      kite 58:9                     low-normal 17:21               5,13 29:2 30:2,7 42:7
  65:19                        knew 44:6 66:25               lower 17:19 21:18             methamphetamines
 involvement 8:7 9:17                                                                       27:21
                               knowing 23:14 31:6 46:22      Lyman 22:11
   12:21 15:17                  71:16                                                      methods 10:24
 isolated 27:24                knowledge 4:16 5:16,17                                      Michael 22:19
                                                                         M
 issue 74:3 80:25 82:7          24:13,16 48:17,23,25                                       Michigan 6:22
 issues 8:1 51:3 58:21 75:4     61:23 64:1 76:7                                            Mike 13:19 14:15 15:23
                                                             main 34:22
 items 16:17 35:7 48:11                                                                     24:17 31:18 38:4 44:16
                                                             make 4:18,24 5:1,18 19:13,
 IV 78:2                                     L                24 38:3 39:4 48:24 59:23     milligrams 41:15
                                                              75:7 82:20                   minimum 40:11,25
                               L-A 6:1                       makes 38:12 82:9
              J                                                                            Minneapolis 6:20
                               lab 72:22                     making 4:22                   Minnesota 6:19
 J-U-D-D 6:4                   laboratory 71:7               male 74:14                    minuscript 82:18
 jail 9:19 10:8,23 11:21,23,   lack 15:17 32:9,10,22 36:1    man 17:23
                                71:1 81:3                                                  minute 8:8 19:23
   24 12:2 13:6,7 25:2,14                                    manage 68:4
   32:21 33:15 38:9,16 39:3    lactulose 34:14,20                                          minutes 39:19 43:12,14
   40:18 57:11,15 63:11,13,                                  March 12:10                   missed 75:21 82:21
                               large 14:19 33:23 61:22
   22 65:11 66:23 67:9 68:19    75:10                        Marie 6:24                    missing 75:5
   72:13,19 73:6,11 77:5
                               Larowe 3:3,10 5:23,24,25      marked 18:22                  misspoke 19:8
 jail's 12:24                    37:11 56:2 62:14 63:4       Martin 3:11 57:2              Misstates 29:20
 January 7:20                    82:12,16
                                                             Mcgarry 4:6 27:14 28:7,14     mistake 19:10
 jaundice 34:4                 latitude 4:12                  30:3 31:10,12,14 32:24
                                                              35:16,23 36:3,10,13,15,18,   moment 48:22
 job 7:6 9:23 57:22            lawyering 36:19
                                                              22 38:21,24 40:7 48:22       Mondays 25:11
 jog 5:15                      lead 78:25                     49:4,6,9,11 56:12,15,17,20   money's 36:23
 Johnson 13:19 14:15           leave 52:11                    68:21 69:23,25 71:4 77:17
   15:24 16:2,7 22:19 23:9                                    79:5 80:2 81:1,14 82:14,19   monthly 10:12
                               leeway 66:11,16
   24:18,24,25 26:16 31:18                                   MD 24:10 26:18 41:9           months 7:1
   37:21,22 38:13 39:6 41:11   level 35:8
   44:17 45:12 46:2 49:3                                     meaning 47:7                  mother 61:3
                               levels 34:15
   51:18 61:22 73:13,14                                      means 41:17 70:10             mouth 17:5 57:25
   75:23 78:19                 Librium 43:1,17 52:20
                                 53:12 54:2,5,12,24 55:3,    med 28:4 57:17                moved 7:13 14:2 29:19
 Johnson's 44:19 75:11           16,17,18,19 56:7,8 67:24                                   39:14,16 73:19
   78:22                                                     medical 6:20,23 9:23 10:1,
                               license 77:14                  2,3 26:8 32:5,18 33:6        MRI 35:12
 join 32:24 36:12 40:9 68:22   lieu 55:3                      39:16,17 49:1 52:19 58:6,    mult 75:18
   71:4 79:7 80:5 81:15                                       13,15,21,22 59:1 60:14
                               life 68:14                     63:14 82:9
                                                                                           multi-vitamin 34:19
 joined 7:14
                               life-threatening 67:20        medication 42:22 43:16        multiple 11:25 71:17
 Jon 10:4 15:5,13 22:25
   23:2                        light 23:8,15,22               53:5 54:14 55:9 57:5,23,25   multitude 28:18
                                                              64:8,18 65:6 66:12           Mylar 20:7,9 29:20 32:9,22
 Joshua 56:23                  lines 56:13
                                                             medications 57:17,19,21        35:24 36:1,4,12 40:9
 Judd 3:3 5:23 6:2 31:12       list 59:4                      58:21 59:18,19,20,23 64:3,    62:17,20 63:3 69:21 70:7
 judge 4:10                    liver 16:20 41:24 77:21,24     9,22 65:21 66:4               71:1 79:7 80:4 81:2,15
                                 78:5,24                                                    82:13,17
 July 45:4 69:19                                             medicine 6:12 7:3 8:4
 June 12:14 22:20 23:7         location 6:9,11               memory 4:16 5:15 13:14        Mylar's 76:23
   39:7,10 41:6,11 44:24       log 9:14 13:2                  25:16 54:7
   45:2,12 63:8                long 5:8 6:8 11:11,18 28:5,   men 74:16                                  N
 jury 4:11                       25 44:9 53:2 54:5 68:1
                                 79:10
                                                             mental 53:18 79:17
                                                                                           NASH 78:7
                                                             mentally 81:7
              K                long-term 66:2,3                                            nature 62:3
                               longer 28:10 30:7,9,11,15     Mesquite 7:23
                                                                                           nausea 30:5 67:25
 kick 43:1                       43:17                       met 11:6
                                                                                           Navy 6:24
 kidney 16:20                  looked 45:24 46:6             metabolic 16:16 32:8
                                                              33:19,21 34:9 35:1,6,15      necessarily 8:3 39:23
 kind 6:10 17:2 22:9 31:6      lot 4:22 17:20 27:16 28:15     52:21                         67:9
  39:9 45:23 47:19 49:18         31:25 43:6,24 53:14 60:21


                                            J. Elizabeth Van Fleet, RPR, CCR           Index: investigating–necessarily
                                            DepomaxMerit Litigation Services
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 29 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe

 needed 38:5                   occur 26:6                   patterns 4:23                precise 30:13
 negative 64:25 76:18          occurred 46:23               pay 10:9,12                  preparing 9:10
 neomycin 34:14,21             occurrence 81:4              paying 36:21                 prescribed 42:9
 Nevada 7:6,23                 occurs 39:21                 people 28:16 43:6 47:21      prescription 57:17 60:3
 nonalcoholic 78:7             odd 31:3                      54:4 66:10 79:17 81:17,25   prescriptions 58:19
 noncompliant 50:15 82:7       offer 60:24                  percent 22:3                 present 32:1 65:15
 nonspecific 30:5 31:11,       office 10:25 11:1            perfect 21:12                presentation 65:16
  15,25 32:13                  officer 6:23                 perform 15:2 26:2            pressure 21:7,11 26:17
 norm 35:5                     oftentimes 27:6 34:3         period 7:22 25:4 27:12        27:2,4,7 30:6
 normal 14:6 17:12,23           42:14 58:24 59:2 60:23       29:18 30:11 40:3 56:5       pretty 8:4 13:22 31:4,9,15
  21:9,17,19,25 22:4,6 27:20    82:7                        permanent 35:21,25 36:2       32:13 39:19 47:25 48:5
 notation 18:11                one's 80:6                   person 28:4 29:1,5 35:14,     60:19 74:14
 note 22:10,18 24:7 26:1       one-word 49:20                17 42:19 60:25 71:13        previous 53:10 66:19
  37:15 41:6,8 44:18,25 45:5                                 79:25                        71:25 73:25 75:14,18
                               one-year 6:21
  46:5 78:18 80:15                                          personal 26:14               prior 14:12 22:10 31:7
                               onset 30:16 41:20                                          49:18 62:8,11 77:15 78:24
 noted 26:16 75:22 76:19                                    personally 13:11 26:13
  77:4                         opinion 30:13 32:19 33:13                                 prison 9:18 25:6,7 58:16,
                                                            pertinent 59:6
 notes 9:14,15,16 18:24        opinions 60:24                                             25 62:9,10 67:12 70:20
                                                            pharmacy 55:7                 73:10 81:6,18
  19:16 22:7 24:1 31:19,21     opportunity 82:14
  33:6,7 38:16 41:12 45:25                                  phone 10:24 11:1 13:2,19     private 7:21 8:6,9,12 9:25
  52:19 57:1 58:23 78:22       option 64:19                  14:16,17 16:4,7 24:17        10:1,6,17
  80:18                        options 67:5 70:7            physical 33:24               probe 5:14
 notified 39:22                order 16:23 52:17 59:9       physician 65:16              problems 66:20
 nourishment 80:9              ordered 13:24 16:8,15,24     physician's 12:4,16 41:3     procedure 41:2
                                17:11,14 19:3
 novo 77:20                                                 Pink 47:19                   procedures 38:17 39:10
 number 3:18 4:1 20:2,7,9,     oriented 27:11
                                                            place 35:11                  process 58:17 60:16
  11 27:8 34:13 46:7 48:11     orthopaedic 59:14                                          76:19 82:9
  59:18 64:7 65:21 74:9,18                                  plaintiff 14:11 16:13
                               oxygen 17:12,21,22                                        product 35:9
  75:19                                                     plan 42:24 60:22
 numbers 18:16                                              play 60:10,12 77:16 80:10    products 29:8
                                              P
 nurse 11:3,18 12:2,3,11,                                   played 77:18                 protect 38:3 77:13,14
  15,17 41:3 56:24 57:10,13    P.M. 26:20 44:19 55:16,18    point 5:9 7:5,18,21 14:3,8   protocol 39:24 41:14
  58:7 63:17 81:10              57:5                         22:15 41:19 47:14 57:18     protocols 38:17
 nurse's 9:15                                                60:22 73:22 74:20 77:21
                               pages 55:11,13 56:3,6                                     provide 10:1 15:9 51:18
 nurses 14:19 15:2 40:15,                                   policies 39:10                57:1,19 60:4 61:23
                               panel 16:16 35:6
  24                                                        policy 37:25 77:5,8,13
                               paraphrasing 37:14                                        provided 44:21 45:1
 nursing 16:5 38:1 57:14,                                   pool 9:7
  18 58:9,18 59:2,15 77:10     part 14:19 31:16 46:4 52:2                                providing 57:11 59:24
                                57:22 58:17 75:10 76:12     poorly 76:13                 provision 41:5
                               partnership 7:8              population 9:5 73:12         psychiatric 74:1
                O
                               pass 57:17                   positive 9:21 11:19 42:18    psychological 81:5
                                                             44:5,6 51:1
 O2 22:2                       passed 59:25                                              psychoses 27:22 28:12
 oath 4:9                                                   possibilities 32:14
                               past 58:20 60:14 63:24                                    psychosis 42:15 73:22
 Object 28:7 30:3 31:10,14      65:22 79:14                 possibility 78:3,24           75:6 79:21
  35:16,23,24 36:10 40:7       pathologic 76:19             possibly 43:17 52:7,8,13     psychotropic 79:20
  68:21 77:17 79:5 80:2 81:1                                 72:2 75:6
                               patient 3:22 13:20 16:18                                  pulse 14:7 21:13 28:24
 objection 27:14 28:14          18:5,9 20:17 24:9 25:24     potential 53:13 73:3 78:11    50:25 51:3
  29:20 32:9,22 36:4 37:15      27:10 32:11 33:20 36:7       80:1
  45:9,14 64:12 65:4 71:1
                                                                                         pupils 23:7,17
                                37:7 38:2,4,24 40:5,10      potentially 60:4 65:25
  79:5 81:2                     41:9 58:11,19 60:14 66:11                                purely 79:13
                                68:25 76:12,15 77:6,14      practice 4:15 6:5,10,13
 objections 36:3,12 37:3                                     7:15 8:6,9,12 9:3           Purgatory 9:19 10:3 11:16
  48:24 81:14                  patient's 17:8 22:12                                       16:5 18:12 32:21 33:15
                                                            practiced 7:14,24             56:24
 observation 14:3 39:19        patients 9:4 14:18 27:6,
  40:21 79:15                   16,19 38:18 40:2 42:14      practitioner 7:21 11:3,18    purport 56:8
                                43:11 46:25 53:15 58:24      12:3,11,15,17 41:3
 observing 80:7                                                                          purpose 40:20
                                59:17 60:17 67:13 74:18


                                          J. Elizabeth Van Fleet, RPR, CCR                   Index: needed–purpose
                                          DepomaxMerit Litigation Services
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 30 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe

 purview 54:4                  recollect 20:21               representation 80:18            19,22 62:13,19 64:12 65:4
 put 10:15 11:8 17:4 80:20     recollection 19:14 25:22      request 33:2 58:10,13           68:22 70:1,6 79:23 82:11
 putting 40:20 63:13            45:1 46:1,23                 requests 59:11                 sclerosing 78:5
                               recollections 14:10           requires 4:25                  screen 52:7 71:24 72:24
                               recommend 37:19                                               79:2
              Q                                              requiring 59:14
                               recommended 45:13                                            screens 72:19
                                                             residency 7:4
 qualifications 4:14           record 5:22 13:9 25:13,24                                    scrutinize 60:2
                                                             respective 57:15
 question 5:2,11 15:23          26:8 29:21 37:3,15 49:1                                     searching 66:10
  17:6 36:25 37:5 38:6 71:16    54:13 55:22 56:1 62:22       respiratory 17:19 21:24
                                                              28:23 60:18 75:4              secondary 82:8
  73:17 80:16 81:22             71:6
                                                             respond 13:8                   seizure 68:2 76:24 77:2
 questions 49:21 58:18         record-keeping 10:18
  59:17 62:14 63:6 69:22,23,    12:24                        responding 71:17               seizures 76:23
  25 70:2 71:17 76:23 82:13    recorded 76:13                response 23:16 41:21           semantics 47:12
 quick 41:21                   records 9:11,12,13 12:25       43:4,7,8,12,19,25             send 13:8 58:10 67:9,13,
 Quicker 35:20                  26:12,14 29:11 32:4,12,18    restate 32:25 33:2 36:25        20 69:2,5 81:20 82:15,19
                                33:12 38:16 39:7 51:9 56:7    44:8                          sending 76:15
 quickly 74:22                  62:7 63:10 67:3 71:3,25
                                76:9                         result 74:1                    sensations 31:3
              R                recovery 35:20                results 76:16                  sense 4:18 5:18
                               reduce 34:14                  reveal 18:1 51:10              sepsis 74:20
 R-O-W-E 6:1                                                 revealing 13:22 20:25          septic 16:19
                               refer 23:1 54:14
 radar 75:8,11                                               review 32:12 53:10 58:23       serving 49:17
                               referred 22:24                  59:6,11 71:3,7,24 75:18
 range 14:7 21:9,17,19,25                                                                   set 77:8
  32:14                        referring 8:7                   76:9 78:17 82:15
                               reflected 35:5                                               setting 53:7 67:12 72:11,
 rapid 28:23,24 41:20                                        reviewed 9:11,12 26:12          24 82:3
                               refresh 54:6                    31:21 32:4,16,17 33:3,5,9,
 rapid-acting 43:16                                            12                           shared 64:3
 rapidly 43:8,12               refresher 4:4                                                Shield 7:1
                                                             reviewing 49:1 71:6 75:15
 Rapids 6:22                   refused 18:5,9,10 55:18
                                56:17 57:5,7                 risen 14:8                     shift 16:3 39:17 40:25
 rare 11:2                                                   risk 65:24                     shoot 64:16
                               regard 18:7
 rate 14:7 21:24 28:23,24                                    road 6:17 66:21                short 29:3
  41:7 48:8 50:25 51:3         Regional 32:5,18 33:6
                                52:19                        role 57:10,13 59:21 60:9,      shot 41:17
 reaction 42:18                                                11,12 77:15,18 80:10
                               regular 8:2                                                  show 18:20,22 55:15 56:7,
 reactive 23:8,15,22                                         room 14:9 38:11 58:24           8,11,12 68:9
                               rehabilitation 69:2
 read 19:17 20:16 37:2,5                                       67:13 72:10,15 77:7          shows 55:16 57:6
                               related 4:17 13:12 51:6
 reading 20:20 41:12            81:16                        round 40:10,13 41:4            sick 14:13 59:4,8
  52:22,23                                                   rounds 39:17,21 57:15
                               relates 31:23                                                side 27:18 53:13,17 76:3
 real 74:21                                                  routine 27:23
                               relation 46:18                                               sift 59:22
 realize 35:18 37:7                                          routinely 28:1
                               relayed 13:20                                                sign 74:13 76:24 82:15
 reason 19:9 42:9 52:14,16                                   rubric 47:11
  63:16 69:17                  release 69:8                                                 significance 27:1
                               released 39:2 68:18 69:10     Ryan 3:10 11:5 14:4 15:19      significant 37:23
 reasonable 13:23 67:1                                         37:11 45:4 48:23 51:1
  79:24                        releasing 68:20                 76:10                        signs 8:18,20 13:22 14:5
 reasons 73:9,18                                                                             27:5 51:3 63:15 74:8
                               rely 14:19 38:12 61:8 62:4                                    76:11,13,20 79:10,16
 recall 13:18 14:11,14,17      relying 61:22                              S
  15:7 22:23 23:5,11 24:7                                                                   sill 39:3
                               remember 5:12,13 9:20                                        similar 30:1
  25:18 26:21,24 31:17          13:17,18,23,24 14:4,15
  41:10,12,13 44:23 51:4                                     safe 80:8
                                22:9 25:8 48:20 49:18,25                                    simple 81:12,23
  52:22,23 72:20 78:21 79:1                                  saturation 17:12,22 22:2
                               remind 5:3                                                   sir 20:19 48:16 70:3
 receive 13:3,5,7                                            scanning 49:19
                               remote 10:20                                                 site 10:19
 received 44:16 55:17,19                                     schedule 11:22 25:11
                               Repeat 49:5                                                  situation 62:4 76:8 77:22
 receiving 31:17                                             schizophrenic-like 79:21        80:11 82:6
                               reported 26:18
 recognize 18:24                                             school 6:20                    Skolnick 7:14
                               reporter 4:25 37:5 62:21
 recognized 74:20                                            Schriever 3:9,10 20:8,10,      Skype 24:20
                               represent 3:11 37:10           13 37:1,9 38:23 39:4 49:2,
                                80:14                         8,10,12 55:22,25 56:14,16,


                                          J. Elizabeth Van Fleet, RPR, CCR                       Index: purview–Skype
                                          DepomaxMerit Litigation Services
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 31 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe

 small 9:8                     start 9:22 17:18 27:20 29:4   system 12:25 28:6 39:9       thoughts 67:1
 smells 34:2                    30:21 71:18 73:23 74:2        40:18 48:9 58:10 62:11      thousand 82:21
 snort 64:16                   started 5:21 11:16 43:1       systems 10:18 81:6           threatening 68:14
                                54:9
 snorted 64:22                                                                            throat 58:11 61:5
                               starts 67:8                               T
 sold 7:15                                                                                throw 81:18
                               state 5:22 67:17 79:25
 solely 7:24                                                 tachy 28:22                  Thursdays 25:3,10
                               states 6:23 32:1 58:20
 solitary 29:18                                              tachycardia 28:19,24 30:6    tickler 39:9
                               stationed 6:24
 sore 58:11 61:4                                              45:22 48:7,10,12 50:24      time 7:17,19,22 10:15
                               status 24:10 41:9 58:22        51:3,4 67:25                  11:21,23 12:5 13:23 14:5
 sort 16:25 38:19 46:25
  58:2                         stay 13:9                     tachycardic 51:8               20:18,24 22:18,22 24:15
                               STD 74:17                                                    25:4,19 26:18 29:18 30:11,
 sorts 58:13 59:14 60:20                                     tachypnea 28:19,23 30:6        15 32:20 33:14 38:7 40:3
  66:9 72:5                    STDS 74:15                    tactile 31:1,3                 41:22 42:25 43:3 44:4,5,9,
 sounded 42:11                 steatohepatitis 78:7                                         20 46:6 51:23 52:9 55:3
                                                             takes 35:11 43:6,24 57:23      57:3 67:9,11,23 68:4 75:16
 sounds 8:4                    step 74:24 79:4,12             66:12                         82:1
 source 51:20                  stock 55:6                    taking 50:15 66:8 80:8       times 4:23 11:2,25 29:7
 South 6:6                     stop 12:9                     talk 4:5 8:7 10:7 28:2         47:1 53:15 57:6 61:16
 southern 9:6                  stops 29:5                    talked 44:10 63:10 76:22,      68:24
 speak 15:16 24:23 36:5        store 57:25                    23                          tip 77:23
  51:22 79:14                  Storm 7:2                     talking 8:22 19:2 30:17      title 10:4
 speaking 46:1 49:2,6                                         61:21 62:9 65:19            today 3:15 82:21
                               story 23:19
 specific 4:17 8:1,5 16:24                                   taper 53:4 67:24             today's 81:6
                               straight 68:18
  17:17 31:23 39:5 48:6 51:5                                 targeted 17:21               told 80:20
  52:14,16 58:8 59:16 67:15    street 71:14
                                                             tastiest 51:25               tolerance 53:3 66:5
 specifically 14:7 15:18,21    stress 27:7 48:9
                                                             Ten 6:9                      tool 17:1
  29:1 34:1 54:20              studies 71:7,10
                                                             tenuous 77:22                tools 34:25
 spectrum 68:11                subheadings 34:6
                                                             term 7:8 46:17 47:15         top 67:5 70:15,21 71:20
 speculate 57:7                substitute 55:10
                                                             terms 10:8 26:25 65:16         73:14
 speculation 36:11 79:6        success 19:7                   66:1
  80:5 81:3                                                                               total 56:18
                               suffering 42:19 46:3          terrible 27:18 64:14
 speculative 79:13                                                                        tough 82:6
                               sugar 16:21                   terribly 46:25
 speech 4:23                                                                              tour 6:25
                               Suite 6:6                     test 72:4
 spell 5:25 22:8                                                                          town 12:20
                               suspect 34:8 70:11 71:20      tested 52:15
 spelled 5:24 22:12             73:15                                                     tox 71:24 72:19,24 79:2
                                                             testified 3:6                toxic 32:7 78:9
 spend 11:21                   suspected 51:20 73:10
                                                             testify 3:4 4:8              tract 58:12 74:9,13,19 75:4
 spent 6:22 7:1 11:23          suspects 70:15,21
                                                             testing 59:10 72:7           training 6:18 15:2,6,9
 spiders 46:24 47:8,17         Sweating 28:21
                                                             tests 72:5                   transcript 4:22
 spit 57:25                    switch 62:18
                                                             text 10:24                   transfer 69:18 76:2
 Spokane 7:5                   sworn 3:4
                                                             textbook 21:12               transferred 39:1 64:8
 spoken 15:20 76:6             symptom 49:23 50:2,16
                                81:13                        thiamine 34:16,17,20           75:24
 St 6:7 7:13,25
                               symptomatology 60:13,         thing 17:3 46:25 58:3        transitional 6:21
 stable 63:15,16 79:10                                        65:24 79:9 81:9
  80:11                         21                                                        transpired 50:13
                               symptoms 8:19,20 17:20        things 3:23 4:12,13 8:10     transported 14:9 37:19,24
 staff 15:3,9 16:5 38:1                                       27:8 28:15 34:6,12,22
  57:14,18 58:9,15,18 59:2,     27:10,17 28:11,18,25 30:1,                                  38:5,6 39:13 55:20 77:6
                                4,14,25 31:4,24 33:22         45:23 46:23 48:21 58:3,13
  15 66:23 77:10 78:18                                        59:8,15 60:20 61:18 63:7    transporting 76:3
                                37:18,23 38:19 41:22 42:4,
 Staffed 24:10 41:9             7,11,25 45:17 46:7,18         64:17 65:13 66:4,9 68:3     trauma 8:13
 stage 28:17                    48:5,15 49:13 53:24 58:12     72:5 73:21 74:10 75:19
                                                              78:4                        treat 8:25 9:2 34:12,20,21
 stand 21:13,22                 60:20 61:1,12 65:2 67:8,                                    35:17 36:9 37:6 42:3,6
                                14,17,23 68:1 70:13 74:8,    thought 17:24 19:9,17          53:24 65:17
 standard 6:12 45:23 72:9,      25                            31:22 37:23 38:5 41:23
  12                                                          44:15 54:6 66:23,24 73:14   treated 35:14 70:24
                               syndrome 78:7
 standards 45:16,19                                           74:4 75:24 76:1             treatment 34:10,11 42:19



                                          J. Elizabeth Van Fleet, RPR, CCR                     Index: small–treatment
                                          DepomaxMerit Litigation Services
          Case 2:15-cv-00880-TC Document 91-2 Filed 01/09/19 Page 32 of 32
                                                                CROWSON v LAROWE
June 06, 2018                                                          Dr. Judd Larowe

 tremens 30:18,23 31:8,23     verbalize 22:8                words 17:4 57:13 71:17
   67:19 68:3                 verge 67:18                   work 10:10 12:7 13:25
 trial 4:9,10                 verify 58:19                   16:8 18:4 19:3 22:9 31:6
 true 14:19 38:13 65:10                                      35:3 39:24 40:6 49:18
                              version 82:18                  51:10,12 59:9 71:16
 truth 3:5                    viewed 76:7 82:4              worked 7:6 11:11 39:25
 Tuesday 25:9                 violent 46:21 50:8            working 7:16 10:15 11:9,
 Tuesdays 25:3,10 59:5        visit 26:1 44:20,22 58:7       16 12:1,9,19 61:11 72:8,10
 Twenty 21:25                 visits 26:9                   works 16:3
 type 59:10 81:8              visual 30:25 47:9 50:22       Worlton 10:5 15:6,13
 types 51:2                                                  22:25 23:2
                              visually 47:17
 typical 11:20 30:25 33:25    vital 13:21 14:5 27:5 51:2    worry 74:5
   48:5 78:10                  63:15 76:11,13 79:10,15      worst 27:21
 typically 34:7,15,19 59:19   vitals 20:24                  worth 36:23
   63:18 74:14 77:25
                              vitamins 34:18
                                                                         X
              U
                                           W
                                                            x-ray 13:25 17:11,14 18:1
 uh-huh 4:24 21:8,10 65:23                                   59:9 74:8 76:17
  66:7,14,17 68:12 69:1,4,7   wait 36:8
 umbrella 8:3                 waiting 36:15
                                                                         Y
 unable 22:9 49:17 81:11      walks 6:14
 uncommon 21:20 29:6          wall 46:24 47:8,18            year 11:13 12:10,14 25:9
  82:2                        wanted 13:25                  years 3:18 4:1 6:9,20,22,
 uncooperative 47:1           Washington 7:4 9:13            25 7:5,9,10,15,24 11:19
 understand 17:5                                             61:11 65:14 66:21
                              Washingtoncrowson
 understanding 56:10           18:23                        yes-or-no 5:2
  64:2                        watch 63:14 80:13             young 17:13,23 21:20
 underwear 80:21              watched 79:9
 United 6:23                  water 80:9
 University 6:19 7:4,11       ways 64:10
 unmask 66:20                 weaponize 81:17
 unmasked 66:13               Wednesdays 25:12
 unusual 65:24 66:1 81:4      week 11:20 25:1
 unwritten 77:13              weekend 55:8
 update 44:19                 weeks 29:5 30:19,20,21
 upper 60:18                  whatnot 75:20
 urinary 58:12 74:8,13,19     whatsoever 12:23
  75:4
                              who'd 59:13
 urine 52:8,15                wild 47:25
 users 78:2                   withdrawal 8:11 28:17
 usual 70:11,14                30:1,4,14 42:3,7,12,22
 Utah 6:7 7:12,25 9:6          43:6 45:17 46:18 48:5
                               53:22,23 67:8,11,15 70:15,
                               20,25 73:15 76:24
              V               withdrawals 28:3,13,16
                               42:20 68:8 75:3
 vague 17:8 46:7 61:14
                              withdrawing 29:1 66:24
 valuable 16:22                67:3 68:13
 variability 43:10            women 74:16
 variables 65:19              wondered 52:19
 variety 16:17 46:20 66:6     wondering 52:2
 verbal 45:21                 word 61:16 66:11


                                         J. Elizabeth Van Fleet, RPR, CCR                 Index: tremens–young
                                         DepomaxMerit Litigation Services
